Exhibit 10.14

 

STOCK PURCHASE AGREEMENT

 

VERTRAG ÜBER DEN KAUF UND DIE ABTRETUNG VON GESCHÄFTSANTEILEN

THIS STOCK PURCHASE AGREEMENT regarding the sale and purchase of all the shares
in Sanatis GmbH, registered with the commercial register at the district court
of Friedberg under HR B 5491 (this “Agreement”) is made and entered into as of
this February 12, 2003, by and among Karl Moch, Michael Zimmermann, Günther
Wagenknecht, Dr. Uwe Grüssner, Dr. Robert Wenz and Dr. Jörg Meyer (each, a
“Seller” and, collectively, the “Sellers”), and Kyphon BVBA, a corporation under
Belgian law (the “Buyer”). Simultaneously, the countersigning of the agreements
stated in §V.5.2 shall occur.

 

Dieser Vertrag über den Kauf und die Abtretung sämtlicher Geschäftsanteile an
der Sanatis GmbH, eingetragen im Handelsregister des Amtsgerichts Friedberg
unter HRB 5491 (der „Vertrag“) wird am 12. Februar 2003 zwischen Karl Moch,
Michael Zimmermann, Günther Wagenknecht, Dr. Uwe Grüssner, Dr. Robert Wenz und
Dr. Jörg Meyer (nachstehend jeweils einzeln als „Verkäufer“ oder gemeinsam als
„dieVerkäufer“ bezeichnet) und Kyphon Europe BVBA, eine Gesellschaft belgischen
Rechts (die „Käuferin“) geschlossen. Zeitgleich erfolgt die Gegenzeichnung der
unter §V.5.2. vereinbarten Verträge.

W I T N E S S E T H:

 

PRÄAMBEL

WHEREAS, Karl Moch owns one share of Sanatis GmbH (the “Company”) in the nominal
value of €4,100 (16.33%), Michael Zimmermann owns one share of the Company in
the nominal value of €4,100 (16.33%), Günther Wagenknecht owns one share of the
Company in the nominal value of €4,100 (16.33%), Dr. Uwe Grüssner owns one share
in the nominal value of € 4,250 (17%), Dr. Robert Wenz owns one share in the
nominal value of €4,250 (17%) and Dr. Jörg Meyer owns one share in the nominal
value of €4,250 (17%), together constituting 100% of the stated capital of the
Company amounting in total to €25,050 (all such shares are referred to herein as
the “Shares”); and

 

Karl Moch ist Inhaber eines Geschäftsanteils im Nennwert von € 4.100 (16,33%) an
Sanatis GmbH (die „Gesellschaft”). Michael Zimmermann ist Inhaber eines
Geschäftsanteils im Nennwert von € 4.100 (16,33%) an der Gesellschaft. Günther
Wagenknecht ist Inhaber eines Geschäftsanteils im Nennwert von € 4.100 (16,33%)
an der Gesellschaft. Dr. Uwe Grüssner ist Inhaber eines Geschäftsanteils im
Nennwert von € 4.250 (17%) an der Gesellschaft. Dr. Robert Wenz ist Inhaber
eines Geschäftsanteils im Nennwert von € 4.250 (17%) und Dr. Jörg Meyer ist
Inhaber eines Geschäftsanteils im Nennwert von € 4.250 (17%) an der
Gesellschaft. Die vorstehenden Geschäftsanteile stellen das gesamte Stammkapital
der Gesellschaft in Höhe von € 25.050 dar (nachstehend werden alle diese
Geschäftsanteile als „Anteile“ bezeichnet).

 



--------------------------------------------------------------------------------

 

WHEREAS, the Buyer desires to purchase the Shares from the Sellers, and the
Sellers desire to sell the Shares to the Buyer, in each case upon the terms and
subject to the conditions set forth in this Agreement.

 

Die Käuferin möchte die Anteile von den Verkäufern erwerben und die Verkäufer
möchten die Anteile an die Käuferin abtreten. Der Kauf und die Abtretung sollen
nach Maßgabe der Bestimmungen und vorbehaltlich der Bedingungen dieses Vertrages
erfolgen.

A basis for the evaluation and the sale/transfer of the Shares is the
examination of the documents of the Company (e.g. agreements, patents, documents
of the accountants, annual financial statements) to which the Buyer has been
given access within the due diligence. The Buyer hereby confirms that its
authorized individuals had access to these documents at any time at the Company.
In turn, the Sellers confirm that they have not withheld any documents from the
Buyer which could be material for the evaluation of the Company.

 

Basis für die Bewertung und den Kauf/Abtretung der Anteile ist die Überprüfung
der Unterlagen der Gesellschaft (z.B. Verträge, Patente, Unterlagen der
Steuerberater/ Jahresabschlüsse), die der Käuferin im Rahmen der Due Diligence
zugänglich gemacht wurden. Die Käuferin bestätigt, dass ihre Bevollmächtigten
die ihr zugänglich gemachten Unterlagen bei der Gesellschaft jederzeit einsehen
konnten. Umgekehrt bestätigen die Verkäufer der Käuferin, dass sie der Käuferin
keine Unterlagen vorenthalten haben, die für eine Bewertung der Gesellschaft
wesentlich sein könnten.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 

Die Parteien vereinbaren daher folgendes:

§ I.    SALE AND PURCHASE

 

§ I    KAUF UND ABTRETUNG

1.1    Agreement to Sell and to Purchase

 

1.1.    Vereinbarung über den Kauf und die Abtretung

The Sellers hereby agree upon the terms and subject to the conditions set forth
in this Agreement to sell and assign the Shares, free and clear of any liens,
claims, charges, security interests or other encumbrances or limitations, to the
Buyer, and the Buyer agrees to purchase and accept the Shares from the Sellers.
The sale and assignment includes any and all rights and obligations related to
the Shares. Any profits and losses of the current fiscal year as well as the
profits and losses of previous fiscal years which

 

Die Verkäufer verkaufen die Anteile nach Maßgabe der Bestimmungen und gemäß den
Bedingungen dieses Vertrages frei von jeglichen Pfandrechten, Ansprüchen,
Belastungen, Sicherungsrechten und sonstigen Auflagen oder Beschränkungen an die
Käuferin und treten sie an die Käuferin ab, und die Käuferin kauft die Anteile
von den Verkäufern und nimmt diese Abtretung an. Mit dem Kauf und der Abtretung
der Anteile gehen sämtliche damit verbundenen Rechte und Pflichten auf die
Käuferin über.

 

-2-



--------------------------------------------------------------------------------

 

have not been distributed to the shareholders of the Company shall belong to the
Buyer.

 

Sämtliche im laufenden Geschäftsjahr erzielten Gewinne und Verluste sowie alle
Gewinne und Verluste aus früheren Geschäftsjahren, die nicht an die
Gesellschafter der Gesellschaft ausgeschüttet wurden, stehen der Käuferin zu.

1.2    Closing Date

 

1.2.    Übergangsstichtag

The date at which the assignment of the Shares will become effective in rem
(dinglich wirksam) pursuant to Sec. 5.1 hereof shall be referred to hereinafter
as the “Closing Date”.

 

Der Tag, an dem die Abtretung der Anteile gemäß § 5.1 dieses Vertrages dinglich
wirksam wird, wird im folgenden als der „Übergangsstichtag“ bezeichnet.

1.3    Purchase Price

 

1.3.    Kaufpreis

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
in reliance on the representations, warranties, covenants and agreements of the
Sellers contained herein, the purchase price (the “Purchase Price”) for the sale
and transfer of the Shares shall consist of (i) an amount in cash (the “Initial
Purchase Price”) equal to three million two hundred thousand Euros (€3,200,000)
with regard to which Sellers acknowledgde receipt of a partial amount of thirty
five thousand Euros (€35,000) and (ii) an amount in cash (the “Contingent
Consideration”) up to eight hundred thousand Euros (€800,000).

 

(a)    Entsprechend den Bestimmungen und Bedingungen dieses Vertrages und im
Vertrauen auf die hierin enthaltenen Zusicherungen, Gewährleistungen,
Versicherungen und Vereinbarungen setzt sich der Kaufpreis (der „Kaufpreis“) für
den Kauf und die Abtretung der Anteile aus (i) einem Barbetrag (der
„Anfangskaufpreis“) in Höhe von drei Millionen zweihunderttausend Euro (€
3.200.000), hinsichtlich dessen die Verkäufer den Erhalt eines Teilbetrages von
fünfunddreißigtausend Euro (€ 35.000) bestätigen und (ii) einem Barbetrag in
Höhe von bis zu achthundertausend Euro (€ 800.000) (der „bedingte Kaufpreis“)
zusammen.

(b)    The Buyer shall (i) pay the Initial Purchase Price when due and payable
pursuant to Sec. 5.2 hereof within 10 bank operation days (days on which banks
are open for business in Frankfurt am Main) as follows:

 

(b)    Die Käuferin wird (i) den Anfangskaufpreis bei Fälligkeit gemäß § 5.2
dieses Vertrages innerhalb 10 Bankarbeitstagen (Tagen, an denen die Banken in
Frankfurt am Main geöffnet sind) wie folgt zahlen:

(i)    €3,000,000 less the partial amount of €35,000 to the Sellers’ account
designated in Schedule 1.3(b),

 

(i)    €3.000.000 abzüglich des Teilbetrages von € 35.000 auf das in der Anlage
1.3(b) angegebene Konto;

(ii)    €200,000 as a security for potential liabilities coming from this
Agreement as set forth in the Escrow Agreement entered into

 

(ii)    € 200.000 als Sicherheit für mögliche sich aus diesem Vertrag ergebende
Haftungsverpflichtungen gemäß den

 

-3-



--------------------------------------------------------------------------------

 

connection herewith (the “Escrow Agreement”) to the account of the Escrow Agent
(the “Escrow Account”).

 

Bestimmungen des im Zusammenhang mit diesem Vertrag geschlossenen
Escrow-Vertrages (der „Escrow-Vertrag“) auf das Konto des Treuhänders (das
„Escrow-Konto“).

(c)    Simultaneously with the Initial Purchaser Price an amount of €800,000
shall be paid to the Escrow Account towards the Contingent Consideration.

 

(c)    Auf den bedingten Kaufpreis ist gleichzeitig auf das Escrow-Konto ein
Betrag von € 800.000 einzuzahlen.

The Buyer shall have no liability whatsoever in respect of the Sellers’
allocation of the Purchase Price.

 

Die Käuferin übernimmt keinerlei Haftung bezüglich der Aufteilung des
Kaufpreises durch die Verkäufer.

§ II.    REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

§ II.    ZUSICHERUNGEN UND GEWÄHRLEISTUNGEN DER VERKÄUFER

Each of the Sellers, jointly and severally, hereby represents, warrants and
agrees as follows:

 

Jeder der Verkäufer macht als Gesamtschuldner folgende Zusicherungen und
übernimmt folgende Gewährleistungen und Verpflichtungen:

2.1    Corporate Organization.

 

Gesellschaftsrechtliche Verhältnisse

The Company is a limited liability company (GmbH) duly organized, validly
existing and in good standing under the laws of Germany and registered in the
commercial register of Friedberg under No. HRB 5491. The articles of
incorporation (Satzung) of the Company, as resolved on March 9, 2000 and
registered on March 10, 2000, as changed on December 12, 2001, have been
furnished in copy by the Sellers to the Buyer and are currently valid and in
full force and effect and no further amendments thereto have since been
resolved. Since the last entry dates shown on the extract from the commercial
register of the Company, no entries have been made and there are no pending
registration requests. There are no facts which have to be entered in the
commercial register but have not yet been entered. In particular, no
shareholders’ resolutions have been passed which have not

 

Die Gesellschaft ist eine ordnungsgemäß gegründete und rechtsgültig bestehende
Gesellschaft mit beschränkter Haftung nach deutschem Recht, eingetragen im
Handelsregister Friedberg unter HRB 5491. Die am 09.03.2000 beschlossene und am
10.03.2000 eingetragene Satzung der Gesellschaft, geändert am 12.12.2001, wurde
der Käuferin von den Verkäufern in Kopie zur Verfügung gestellt. Die Satzung ist
gegenwärtig rechtsgültig und verbindlich und es wurden seitdem keine Änderungen
beschlossen. Seit den letzten im Handelsregisterauszug aufgeführten Einträgen
wurden keine weiteren Einträge vorgenommen oder beantragt. Es bestehen keine
Umstände, die im Handelsregister eingetragen werden müssen und noch nicht
eingetragen sind. Insbesondere wurden keine Gesellschafterbeschlüsse gefaßt, die
noch

 

-4-



--------------------------------------------------------------------------------

been entered in the commercial register. There are no agreements relating to the
organization and constitution of the Company and there are no obligations to
enter into any new agreements, resolutions or arrangements relating to the
organization or constitution of the Company to which the Buyer would be subject
as a consequence of the acquisition of the Shares. The Buyer is aware of the
agreement between Aesculap AG & Co. KG (“Aesculap”) and the Company dated March,
26, 2001 and May 31, 2001.

 

nicht im Handelsregister eingetragen sind. Es bestehen keinerlei Vereinbarungen
hinsichtlich der Struktur oder Verfassung der Gesellschaft oder Verpflichtungen
zum Abschluß neuer Vereinbarungen, Beschlüsse oder Abmachungen hinsichtlich der
Struktur oder Verfassung der Gesellschaft, die infolge des Erwerbs der Anteile
durch die Käuferin auf diese Anwendung finden würden. Der zwischen der
Gesellschaft und Aesculap AG & Co. KG („Aesculap“) am 26.03.2001 bzw. 31.05.2001
abgeschlossene Vertrag ist der Käuferin bekannt.

2.2    Capitalization; Title to the Shares

 

2.2.    Kapitalisierung; Eigentum an den Anteilen

The stated capital of the Company amounts to €25,050 and is fully paid in. The
Shares are owned by the Sellers as described in the recitals hereto. The Shares
are fully paid, not repaid in whole or in part, neither openly nor concealed,
and are non-assessable and no personal liability attaches to the ownership
thereof. No contributions in kind have been made in respect of the Shares. The
Shares represent all of the issued and outstanding shares of the Company, and
there are no preemptive rights or other rights to subscribe for, purchase or
otherwise acquire the Shares, or any outstanding obligations of the Company to
repurchase, redeem or otherwise acquire the Shares, with the exception of the
agreements with Aesculap. The Sellers have valid and marketable title to the
Shares owned by them and the sale and transfer of the Shares by the Sellers to
the Buyer hereunder will vest exclusive and unconditional title to the Shares in
the Buyer.

 

Das Stammkapital der Gesellschaft beträgt € 25.050 und ist voll eingezahlt. Die
Anteile stehen gemäß der Präambel im Eigentum der Verkäufer. Die Anteile sind
voll eingezahlt und wurden weder ganz noch teilweise (weder offen noch in
verdeckter Form) zurückgezahlt. Sie unterliegen keiner Nachschußpflicht und das
Eigentum an den Anteilen begründet keine persönliche Haftung. Es wurden keine
Sacheinlagen auf die Anteile geleistet. Die Anteile umfassen sämtliche
Geschäftsanteile an der Gesellschaft und es bestehen keine Vorkaufsrechte und
keine Bezugsrechte oder sonstigen Ansprüche auf einen Kauf oder sonstigen Erwerb
der Anteile und keine Verpflichtungen der Gesellschaft zum Rückkauf, zur
Rückzahlung oder zum Erwerb der Anteile auf sonstige Weise. Die Verkäufer
verfügen über rechtsgültige und hinreichende Eigentumsrechte an den in ihrem
Eigentum befindlichen Anteilen und aufgrund des Verkaufs und der Abtretung der
Anteile durch die Verkäufer an die Käuferin gemäß diesem Vertrag erwirbt die
Käuferin das ausschließliche und unbedingte Eigentum an den Anteilen.

 

-5-



--------------------------------------------------------------------------------

 

2.3    Subsidiaries and Equity Investments; Affiliates

 

2.3.    Tochtergesellschaften und Kapitalbeteiligungen; verbundene Unternehmen

(a)    There are no (i) corporations of which the Company owns, directly or
indirectly, shares of capital stock having in the aggregate 50% or more of the
total combined voting power of the issued and outstanding shares of capital
stock entitled to vote generally in the election of directors of such
corporation; or (ii) corporations, partnerships, joint ventures or other
entities in which the Company has, or pursuant to any agreement has the right to
acquire at any time by any means, directly or indirectly, an equity interest or
investment.

 

(a)    Die Gesellschaft ist (i) weder direkt noch indirekt an anderen
Gesellschaften in einem Umfang beteiligt, der insgesamt mindestens 50 % aller
Stimmrechte entspricht, die generell zur Stimmabgabe bei der Bestellung der
Geschäftsführer der Gesellschaft berechtigen oder (ii) an Kapitalgesellschaften,
Personengesell-schaften, Joint Ventures oder sonstigen Unternehmen beteiligt, an
denen die Gesellschaft aufgrund einer Vereinbarung jederzeit zum direkten oder
indirekten Erwerb von Kapital—  oder sonstigen Beteiligungen berechtigt ist.

(b)    The Sellers do neither own an interest in a company nor are they doing
any business the line of which competes directly with the actual or presently
intended business activities of the Company (development, manufacturing and sale
of calcium phosphate cements for the application in orthopaedics, trauma
sciences and spine surgery and related mixtures systems). The Sellers hereby
undertake not to conduct any competing business for a period of two years.

 

(b)    Die Verkäufer versichern, nicht an einer Gesellschaft beteiligt zu sein
oder selbst geschäftlich auf einem Gebiet tätig zu sein, das mit den
tatsächlichen oder derzeit geplanten geschäftlichen Aktivitäten (Entwicklung,
Herstellung, Produktion und Verkauf von Calziumphosphatzementen für die
Anwendung in der Orthopädie, Traumatologie und Wirbelsäulenchirurgie und
dazugehörige Mischsysteme) der Gesellschaft in unmittelbarer Konkurrenz steht.
Die Verkäufer verpflichten sich, auch auf die Dauer von 2 Jahren keine
Konkurrenztätigkeiten zu entfalten.

2.4    Validity of Agreements; Authorization

 

2.4.    Rechtswirksamkeit von Verträgen, Befugnis

Each Seller has the legal capacity to enter into this Agreement and the Escrow
Agreement and to carry out such Seller’s obligations hereunder and thereunder.
This Agreement and the EscrowAgreement have been duly executed by each Seller
and constitute such Seller’s valid and binding obligations.

 

Jeder der Verkäufer ist geschäftsfähig und zum Abschluß dieses Vertrages und des
Escrow-Vertrages sowie zur Erfüllung der sich daraus ergebenden Verpflichtungen
befugt. Dieser Vertrag und der Escrow-Vertrag wurden von jedem der Verkäufer
ordnungsgemäß unterzeichnet und begründen rechtsverbindliche Verpflichtungen des
jeweiligen Verkäufers.

 

-6-



--------------------------------------------------------------------------------

2.5    No Conflict or Violation

 

2.5.    Keine Widersprüche oder Verletzungen

The execution, delivery and performance by the Sellers of this Agreement and the
Escrow Agreement do not violate: (i) any provision of the articles of
incorporation of the Company; (ii) any provision of law, judgment, order or
regulation of any court, arbitrator, or other governmental or regulatory
authority applicable to the Company’s or any affiliate’s business; (iii)
contractual or other provisions and do not cause a default with due notice or
lapse of time or both or cause any obligation, penalty or premium to arise or
accrue under any contract, agreement or instrument of any kind to which any of
the Sellers or the Company is a party or by which any of them is bound or to
which any of their respective properties or assets is subject, except any
obligations resulting from agreements listed in the Disclosure Schedule of which
the Buyer is aware; and (iv) result in the cancellation, modification,
revocation or suspension of any License (as hereinafter defined) nor does the
performance of this Agreement collide with any such License.

 

Die Durchführung, Übergabe und Erfüllung dieses Vertrages und des
Escrow-Vertrages verletzen weder eine (i) Bestimmung des Gesellschaftsvertrages,
(ii) eine Rechtsvorschrift oder eine gerichtliche oder behördliche Anordnung
oder Verfügung, die auf die Geschäftstätigkeit der Gesellschaft oder eines mit
ihr verbundenen Unternehmens Anwendung findet, (iii) oder vertragliche oder
sonstige Bestimmungen, und begründen keine Nichteinhaltung vertraglicher
Pflichten oder einen Verzug aufgrund ordnungsgemäßer Mahnung oder Zeitablauf
oder beidem oder bewirken, daß Verpflichtungen, Vertragsstrafen oder zusätzliche
Zahlungen entstehen aufgrund eines Vertrages, in dem der Verkäufer oder die
Gesellschaft Partei ist oder der einen der Verkäufer oder die Gesellschaft
vertraglich verpflichtet, ausgenommen die der Käuferin bekannten Verpflichtungen
aus den im Disclosure Schedule aufgeführten Verträgen oder dem ihre jeweiligen
Grundstücke oder Vermögensgegenstände unterliegen, oder (iv) eine Kündigung,
eine Änderung oder einen Widerruf oder eine einstweilige Aufhebung einer
Genehmigung (wie nachstehend definiert) noch steht die Erfüllung dieses
Vertrages mit solchen in Widerspruch.

2.6    Consents and Approvals

 

2.6.    Zustimmungen und Erlaubnisse

Section 2.6 of the Disclosure Schedule sets forth a true and complete list of
each consent, waiver, authorization or approval of any governmental or
regulatory authority, domestic or foreign, or any other person, firm or
corporation, and each declaration to or filing or registration with any such
governmental or regulatory authority, that is required of or to be made by the
Company or the Sellers in connection with the execution

 

Nr. 2.6 der Disclosure Schedule (Anlage 2.6.) enthält eine korrekte and
vollständige Liste sämtlicher Zustimmungen, Verzichterklärungen und Erlaubnisse
von Regierungsstellen und Aufsichtsbehörden im In—  und Ausland und von
sonstigen Personen, Unternehmen oder Gesellschaften sowie sämtlicher
Erklärungen, Anmeldungen und Eintragungen gegenüber oder bei diesen
Regierungsstellen oder Aufsichtsbehörden,

 

-7-



--------------------------------------------------------------------------------

and delivery of this Agreement and the Escrow Agreement by any of them or the
performance by any of them of their respective obligations hereunder or under
the Escrow Agreement.

 

die von der Gesellschaft oder den Verkäufern im Zusammenhang mit der
Durchführung dieses Vertrages und des Escrow-Vertrages durch den jeweiligen
Verkäufer oder die Gesellschaft oder mit der Erfüllung ihrer jeweiligen
Verpflichtungen aus diesem Vertrag oder dem Escrow-Vertrag abgegeben oder
vorgenommen werden müssen.

2.7    Financial Statements

 

2.7.    Bilanzen

(a)    The Sellers have heretofore furnished to the Buyer copies of (i) the
balance sheet of the Company as of December 31, 2001 confirmed by the
accountants Grundmann, Schackey & Partner, together with the related profit and
loss statements of income and notes (Anhang); (ii) the bookkeeping accounts
(Buchhaltungsabschluß) of the Company as of the fiscal year ended December 31,
2002 together with the related profit and loss statements. All financial
statements referred to in clauses (i) and (ii) above are hereinafter
collectively referred to as the “Financial Statements”. The Financial
Statements, including the notes thereto, were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby. The authorized and responsible tax
advisors have addressed all known assets and all liabilities (both recognizable
and contingent) in the Financial Statements, including the notes thereto. All
then recognizable risks, depreciations in value and/or losses are accounted for
by the authorized and responsible tax advisors with sufficient depreciation,
value adjustments or provisions in accordance with the generally accepted
accounting principles. The Financial Statements are complete (from the
perspective of the date the accounts were established) and correct (from the
perspective of such date) and correctly reflect the actual economic, financial
and profit situation of the Company as of their respective dates
(Bilanzstichtag) and for the respective periods of the Financial Statements.

 

(a)    Die Verkäufer haben der Käuferin bereits eine Kopie (i) des von den
Steuerberatern Grundmann, Schackey & Partner bestätigten Jahresabschlusses der
Gesellschaft zum 31.12.2001, nebst dazugehöriger Gewinn—  und Verlustrechnung
und Anhang, und (ii) des Buchhaltungsabschlusses der Gesell-schaft für das am
31.12.2002 endende Geschäftsjahr übergeben. Alle vorstehend unter (i) und (ii)
genannten Abschlüsse werden nachstehend gemeinsam als „Bilanzen“ bezeichnet. Die
Bilanzen und die jeweiligen Anhänge wurden unter stetiger Anwendung der
allgemein anerkannten Grundsätze ordnungsmäßiger Buchführung und Bilanzierung
während der betroffenen Zeiträume aufgestellt. Sämtliche bekannten
Vermögensgegenstände und sämtliche (erkennbaren und bedingten)
Verbindlich-keiten wurden in den Bilanzen und deren Anhängen berücksichtigt.
Sämtliche zum jeweiligen Zeitpunkt erkennbaren Risiken, Wertminderungen und/oder
Verluste wurden mit ausreichenden Abwertungen, Wertberichtigungen und
Rückstellungen entsprechend den Grundsätzen ordnungsmäßiger Buchhaltung und
Bilanzierung ausgewiesen. Die Bilanzen sind (im Hinblick auf das jeweilige
Erstellungsdatum) vollständig und richtig und geben die tatsächliche
Wirtschafts—, Finanz—  und Ertragslage der Gesellschaft zum jeweiligen
Bilanzabschlußstichtag und für den jeweils betroffenen Zeitraum zutreffend
wieder.

 

-8-



--------------------------------------------------------------------------------

(b)    Except as disclosed on Section 2.7 of the Disclosure Schedule, the
Company has no assets, properties or liabilities other than assets and
properties obtained and liabilities incurred in the ordinary course of business
since December 31, 2001.

 

(b)    Außer den in Nr. 2.7 der Disclosure Schedule (Anlage 2.7.) aufgeführten
hat die Gesellschaft keine Vermögensgegenstände, Grundstücke oder
Verpflichtungen über diejenigen hinaus, die von der Gesellschaft seit dem
31.12.2001 im Rahmen des gewöhnlichen Geschäftsverkehrs erworben wurden bzw.
entstanden sind.

(c)    Except as disclosed in Section 2.7 of the Disclosure Schedule, the
Company has no commitments to make any capital expenditures or to invest,
advance or loan any monies to any Seller or clients or to make any similar
commitments with respect to outstanding bids or proposals.

 

(c)    Soweit nicht in Nr. 2.7 der Disclosure Schedule aufgeführt, bestehen
weder gegenüber den Verkäufern noch gegenüber Kunden irgendwelche
Verpflichtungen zur Tätigung von Investitionsausgaben, zum Erwerb von
Beteiligungen oder zur Gewährung von Vorschüssen oder Darlehen oder ähnliche
Verpflichtungen bezüglich eines noch offenen Angebots oder eines Vorschlags.

2.8    Absence of Certain Changes or Events

 

2.8.    Keine außergewöhnlichen Veränderungen oder Ereignisse

Except as set forth in Section 2.8 of the Disclosure Schedule, since December
31, 2001, the business of the Company has been conducted in the ordinary course
consistent with past practices and there has not been any:

 

Abgesehen von den Angaben in Nr. 2.8 der Disclosure Schedule (Anlage 2.8.)
wurden die Geschäfte der Gesellschaft seit dem 31. Dezember 2001 im Rahmen des
gewöhnlichen Geschäftsverkehrs entsprechend der bisherigen Praxis weitergeführt.
Daher sind abgesehen von den in Nr. 2.8 der Disclosure Schedule gemachten
Angaben keine der folgenden Ereignisse eingetreten:

(a)    Borrowing or loaning of, or agreement to borrow or loan, any funds by the
Company, and the Company has not incurred or become subject to any obligation or
liability (absolute or contingent), except obligations and liabilities incurred
in the ordinary course of business, none of which, individually or in the
aggregate, are materially adverse to the business, assets,

 

(a)    Aufnahme oder Gewährung von Krediten oder Übernahme einer Verpflichtung
zur Aufnahme oder Gewährung eines Kredits. Die Gesellschaft hat keinerlei
Verpflichtung oder Verbindlichkeit übernommen und unterliegt auch nicht einer
solchen Verpflichtung oder Verbindlichkeit (bedingt oder unbedingt), mit
Ausnahme von Verpflichtungen oder Verbindlichkeiten im

 

-9-



--------------------------------------------------------------------------------

properties, operations, prospects, or condition, financial or otherwise, of the
Company;

 

Rahmen des gewöhnlichen Geschäftsbetriebs, die weder einzeln noch gemeinsam
geeignet sind, die Geschäfte, die Vermögensgegenstände, den Grundbesitz, den
Geschäftsbetrieb, die Aussichten oder die finanziellen oder sonstigen
Verhältnisse der Gesellschaft wesentlich zu beeinträchtigen;

(b)    Payment of any obligation or liability (absolute or contingent) by the
Company other than current liabilities reflected in or shown on the Financial
Statements and current liabilities incurred in the ordinary course of business;

 

(b)    Zahlung einer Schuld oder Verbindlichkeit (bedingt oder unbedingt) mit
Ausnahme der in den Bilanzen ausgewiesenen und im gewöhnlichen Geschäftsbetrieb
entstandenen laufenden Verbindlichkeiten;

(c)    (i) Increase in the salary or other compensation payable or to become
payable by the Company to any of its officers, directors, or employees, or the
declaration, payment, commitment, or obligation of any kind for the payment of
additional salary or compensation to any such person exceeding €5,000 or (ii)
alteration of any existing agreement or arrangement with any of the Company’s
officers, directors or employees;

 

(c)    (i) Erhöhungen der Gehälter oder sonstigen Vergütungen, die an die
leitenden Angestellten, Geschäftsführer und Mitarbeiter der Gesellschaft zahlbar
sind oder werden, oder Erklärungen, Zahlungen, Versprechen oder Verpflichtungen
bezüglich der Gehälter oder sonstigen Vergütungen, die eine zusätzliche Zahlung
von mehr als € 5.000 an eine der oben genannten Personen vorsehen oder (ii)
Änderungen der bestehenden Anstellungsverträge mit leitenden Angestellten,
Geschäftsführern oder Mitarbeitern;

(d)    Accrual or arrangement, whether direct or indirect, for, or payment of,
bonuses or special compensation of any kind, or any severance or termination
pay, to any present or former officer, director, or employee of the Company;

 

(d)    Entstehung von Ansprüchen (direkt oder indirekt) auf Tantiemen oder
Sondervergütungen jedweder Art oder Vereinbarungen über solche Zahlungen oder
Vergütungen oder Entlassungsabfindungen an derzeitige oder frühere leitende
Angestellte, Geschäftsführer oder Mitarbeiter;

(e)    Material adverse change in the business, assets, properties, operations,
prospects, or condition, financial or otherwise, of the Company;

 

(e)    Veränderungen, die geeignet sind, die Geschäfte, die
Vermögensgegenstände, den Grundbesitz, den Geschäftsbetrieb, die Aussichten oder
die finanziellen oder sonstigen Verhältnisse der Gesellschaft wesentlich zu
beeinträchtigen;

 

-10-



--------------------------------------------------------------------------------

 

(f)    Destruction of, damage to, or loss of, any material asset of the Company
(whether or not covered by insurance);

 

(f)    Untergang, Beschädigung oder Verlust eines wesentlichen Wirtschaftsgutes
der Gesellschaft (mit oder ohne Versicherungsschutz);

(g)    Entry into any agreement, amendment, modification, or termination of any
contract, lease, license, promissory note, commitment, indenture, mortgage, deed
of trust, collective bargaining agreement, employee benefit plan, or any other
agreement, instrument, indebtedness, or obligation to which the Company is a
party, or by which it or any of its assets or properties are bound, except those
agreements, amendments, modifications, or terminations effected in the ordinary
course of business consistent with past practices;

 

(g)    Abschluß eines Vertrages oder Ergänzung, Abänderung oder Beendigung eines
Vertrages, eines Mietvertrags, einer Lizenzvereinbarung, eines Schuldscheins,
einer Verpflichtung, einer Vertragsurkunde, einer Hypothek, eines
Treuhandvertrags, eines Tarifvertrags, eines Arbeitnehmervergünstigungsplans
oder einer sonstigen Vereinbarung, Urkunde, Schuldurkunde oder Verpflichtung,
bei der die Gesellschaft Partei ist oder durch die die Gesellschaft oder deren
Vermögenswerte oder Grundstücke gebunden sind, ausgenommen Verträge,
Ergänzungen, Abänderungen oder Beendigungen, die in Übereinstimmung mit der
bisherigen Praxis im gewöhnlichen Geschäftsverkehr zustande gekommen sind oder
vorgenommen wurden.

(h)    Waiver or release of any right or claim of the Company or cancellation of
any debts or claims, except in the ordinary course of business consistent with
past practice;

 

(h)    Verzicht auf irgendwelche Rechte oder Ansprüche der Gesellschaft oder
Streichung von Schulden oder Aufgabe einer Forderung, ausgenommen im
gewöhnlichen Geschäftsverkehr in Übereinstimmung mit der bisherigen Praxis;

(i)    Citation received by the Company for any violations of any act, law,
rule, regulation, or code of any governmental entity or agency;

 

(i)    Zustellung einer Ladung an die Gesellschaft wegen eines Verstoßes gegen
ein Gesetz, eine Vorschrift oder Verhaltensregeln einer Regierungsstelle oder
Behörde;

(j)    Claim incurred by the Company for damages or alleged damages for any
actual or alleged negligence or other tort or breach of contract (whether or not
fully covered by insurance);

 

(j)    Geltendmachung von Schadensersatzan-sprüchen oder angeblichen
Schadensersatzan-sprüchen gegen die Gesellschaft wegen tatsächlicher oder
behaupteter Fahrlässigkeit, unerlaubter Handlung oder Vertragsver-letzung
(gleich ob in voller Höhe durch Versicherung gedeckt oder nicht);

 

-11-



--------------------------------------------------------------------------------

 

(k)    Sale, transfer, or disposal of any of the assets, properties, or rights
(tangible or intangible) of the Company;

 

(k)    Verkauf, Übertragung oder Veräußerung irgendwelcher Vermögensgegenstände,
Grundstücke oder Rechte der Gesellschaft (beweglich oder unbeweglich);

(l)    Pledge, or subjection to lien, charge, or other encumbrance, of any of
the assets, properties, or rights (tangible or intangible) of the Company;

 

(l)    Verpfändung oder Unterwerfung unter ein Pfandrecht, eine Hypothek oder
sonstige Belastungen irgendwelcher Vermögensgegenstände, Grundstücke oder Rechte
der Gesellschaft (beweglich oder unbeweglich);

(m)    Capital expenditure by the Company exceeding €10,000;

 

(m)    Investitionsausgaben in Höhe von mehr als € 10.000 durch die
Gesellschaft;

(n)    Loan by the Company to any person or entity, guaranty by the Company of
any loan, or incurrence by the Company of any indebtedness;

 

(n)    Gewährung eines Darlehens an irgendeine Person oder Organisation;
Übernahme einer Bürgschaft für ein Darlehen, oder Verschuldung durch die
Gesellschaft;

(o)    Other event or condition of any character that has or could have a
material adverse effect on the business, assets, properties, operations,
prospects, or condition, financial or otherwise, of the Company; or

 

(o)    Irgendwelche anderen Ereignisse oder Umstände, die geeignet sind, die
Geschäfte, die Vermögensgegenstände, den Grundbesitz, den Geschäftsbetrieb, die
Aussichten oder die finanziellen oder sonstigen Verhältnisse der Gesellschaft
erheblich zu beeinträchtigen;

(p)    Agreement by the Company or the Sellers to do any of the things described
in the preceding clauses (a) through (o).

 

(p)    Verpflichtung seitens der Gesellschaft oder der Verkäufer zur Vornahme
einer der in den vorstehenden Abschnitten (a) bis (o) beschriebenen Handlungen.

2.9    Tax Matters

 

2.9.    Steuerliche Verhältnisse

(a)    The Company has:

 

(a)    Die Gesellschaft hat:

(i)    paid when due (and if not yet due, has fully and adequately provided for
in the Financial Statements) all Taxes, levies, social security contributions,
duties or other assessments or charges of any nature imposed by any authority.
The Company has not incurred any liabilities for Taxes other

 

(i)    sämtliche Zahlungsverpflichtungen für Steuern, Abgaben,
Sozialversicherungsbeiträge, Gebühren und sonstige Abgaben, Zölle und sonstige
behördlich auferlegte Abgaben oder Lasten fristgerecht erfüllt (und soweit noch
nicht fällig, hierfür entsprechende

 

-12-



--------------------------------------------------------------------------------

than in the ordinary course of business for any taxable year for which the
applicable statute of limitations has not expired. The Company has not granted
or been requested to grant any waiver or extension of any statute of limitations
applicable to any claim for Taxes;

 

Verbindlichkeiten in der Bilanzen ausgewiesen bzw. ausreichende bilanzielle
Rückstellungen gebildet). Es bestehen keine Steuerschulden, ausgenommen
Verpflichtungen im Rahmen des gewöhnlichen Geschäftsbetriebs für Steuerjahre,
für die die jeweils geltende Verjährungsfrist noch nicht abgelaufen ist.
Gegenüber der Gesellschaft wurde weder auf die Geltendmachung der Verjährung für
Steuerforderungen verzichtet oder eine Fristverlängerung gewährt, noch hat die
Gesellschaft einen Verzicht auf die Geltendmachung einer solchen Verjährung oder
eine Fristverlängerung beantragt;

(ii)    filed all Tax returns and social security contribution declarations for
all periods through and including the Closing Date as required by applicable
statutes, law, regulations or common practice and paid all Taxes and social
security contributions shown as due on the Tax returns or social security
contribution declarations. Each Tax return or social security contribution
declaration is true, accurate and complete. No amended Tax returns or amended
social security contribution declarations have been or are proposed to be filed
by the Company nor have any liability for Taxes been settled or compromised;

 

(ii)    alle erforderlichen Steuererklärungen und Erklärungen über
Sozialversicherungs-beiträge für die Zeiträume bis einschließlich des
Übergangsstichtages im Einklang mit allen anwendbaren Gesetzen, Vorschriften und
allgemein üblichen Verfahren abgegeben und sämtliche in diesen Erklärungen als
fällig ausgewiesenen Steuern und Sozialversicherungsbeiträge bezahlt. Sämtliche
Steuererklärungen und Sozialversicherungserklärungen entsprechen der Wahrheit
und sind korrekt und vollständig. Die Gesellschaft hat keine geänderten
Steuererklärungen oder Erklärungen über Sozialversicherungs-beiträge eingereicht
und beabsichtigt nicht, solche geänderten Erklärungen einzureichen. Es ist zu
keinem Vergleich über Steuerschulden gekommen.

(iii)    made the current adequate advance payments for all relevant Taxes
and/or made respective provisions;

 

(iii)    ausreichende laufende Vorauszahlungen für alle Steuern geleistet;

(iv)    duly withheld or collected all Taxes and social security contributions
the Company is required to withhold or collect;

 

(iv)    sämtliche Steuern und Sozialversicherungsbeiträge, für deren
Einbehaltung oder Einzug sie verantwortlich ist, ordnungsgemäß einbehalten oder
eingezogen;

 

-13-



--------------------------------------------------------------------------------

(v)    not made any hidden profit distributions (verdeckte
Gewinnausschüttungen); and

 

(v)    keine verdeckten Gewinnausschüttungen vorgenommen; und

(vi)    met all prerequisites and requirements for investment grants and
subsidies.

 

(vi)    sämtliche Voraussetzungen und Anforderungen für die Gewährung von
Investitionzulagen und Subventionen erfüllt.

(b)    Since December 31, 2001 the Company has continued its business in
compliance with the provisions of Section (a) of this Section 2.9 through the
Closing Date.

 

(b)    Vom 31. Dezember 2001 bis einschließlich des Übergangsstichtages hat die
Gesellschaft ihre Geschäftstätigkeit im Einklang mit den Bestimmungen des
vorstehenden Abschnitts (a) dieser Nr. 2.9 weitergeführt.

(c)    There are no pending appeals or other administrative or judicial
proceedings with respect to any Tax or social security contribution imposed with
respect to the activities of the Company.

 

(c)    Es sind keine Rechtsmittelverfahren oder sonstigen Verwaltungs- oder
Gerichtsverfahren in Steuer- oder Abgabenangelegenheiten anhängig.

(d)    The Company is not liable for the taxes of any other person.

 

(d)    Die Gesellschaft haftet nicht für Steuerverpflichtungen anderer Personen.

(e)    “Tax” and “Taxation” shall mean any and all federal, state, municipal,
local, national and foreign taxes (Steuern), including without limitation
corporate income tax (Körperschaftsteuer), trade income tax (Gewerbesteuer),
value added tax (Umsatzsteuer), wage tax (Lohnsteuer), solidarity surcharge
(Solidaritätszuschlag), church tax (Kirchensteuer), dividend withholding tax
(Kapitalertragsteuer), royalty withholding tax as well as duties (Abgaben),
contributions (Beiträge), customs

 

(e) Als „Steuern“ und „Besteuerung“ werden sämtliche Bundes-, Landes-, und
Gemeindesteuern im In- und Ausland bezeichnet, insbesondere Körperschaftsteuer,
Gewerbesteuer, Umsatzsteuer, Lohnsteuer, Solidaritätszuschlag, Kirchensteuer,
Kapitalertragssteuer, Abzugssteuer bei Lizenzgebühren sowie Abgaben, Beiträge,
Zölle, Investitionszulagen und Subventionen, Steuerzuschläge oder diesbezüglich
von einer Behörde auferlegte zusätzliche Beträge, Zinsen, Verspätungszuschläge,
Nachforde-

 

-14-



--------------------------------------------------------------------------------

 

(Zölle), investment grants and subsidies, additions to tax or additional amounts
imposed by any authority with respect thereto, assessments, interest, penalties,
deficiencies, fees and other governmental charges or impositions in each case in
any jurisdiction, including social security contributions of any kind.

 

rungen, Gebühren und sonstige Abgaben an Behörden, gleich in welchem Staat,
einschließlich sämtlicher Sozialver-sicherungsbeiträge jeder Art.

2.10    Absence of Undisclosed Liabilities

 

2.10    Keine nicht ausgewiesenen Verbindlichkeiten

(a)    Except as disclosed in Section 2.10 of the Disclosure Schedule, the
Company has no indebtedness or liability, absolute or contingent, direct or
indirect, which is not shown or provided for in the Financial Statements other
than liabilities incurred or accrued in the ordinary course of business
consistent with past practice (including liens of current taxes and assessments
not in default) since December 31, 2001, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability. Except as shown in such balance sheets or in the notes to
the Financial Statements, the Company is not, directly or indirectly, liable
upon or with respect to (by discount, repurchase agreements or otherwise), or
obligated in any other way to provide funds in respect of, or to guarantee or
assume, any debt, obligation or dividend of any person, except endorsements in
the ordinary course of business consistent with past practice in connection with
the deposit of items for collection.

 

(a)    Mit Ausnahme der in Nr. 2.10 der Disclosure Schedule (Anlage
2.10.)aufgeführten bestehen keine Schulden oder Verbindlichkeiten, bedingt oder
unbedingt, direkt oder indirekt, die nicht in den Bilanzen der Gesellschaft
ausgewiesen und nicht überfällig sind, ausgenommen Verbindlichkeiten, die seit
dem 31. Dezember 2001 im gewöhnlichen Geschäftsbetrieb in Übereinstimmung mit
der bisherigen Praxis eingegangen wurden oder angefallen sind (einschließlich
laufender Steuerbelastungen und Festsetzungen). Es bestehen keine Umstände, die
bei angemessener Betrachtungsweise zu solchen Verbindlichkeiten führen könnten.
Mit Ausnahme der in den Bilanzen oder in den Anhängen zu diesen hat die
Gesellschaft weder direkt noch indirekt irgendwelche Verpflichtungen (aufgrund
von Nachlässen, Rückkaufverträgen oder aus sonstigen Gründen). Die Gesellschaft
ist nicht zur Bereitstellung von Mitteln, zur Leistung einer Garantie/Bürgschaft
oder zur Übernahme einer Verpflichtung für oder im Zusammenhang mit einer
Schuld, Verpflichtung oder Dividende gegenüber irgendeiner Person verpflichtet,
mit Ausnahme von Indossamenten im Zusammenhang mit der Einzahlung/Hinterlegung
von Wechseln zum Inkasso im gewöhnlichen Geschäftsbetrieb in Übereinstimmung mit
der bisherigen Praxis.

 

-15-



--------------------------------------------------------------------------------

(b)    The Company is not indebted in excess of its assets or insolvent
(überschuldet oder zahlungsunfähig as defined by the German
Insolvenzordnung—Insolvency Code). No bankruptcy, composition or insolvency
proceedings have been initiated against any of the Sellers or against the
Company and to the Sellers’ knowledge there are no circumstances which would
justify the initiation of such proceedings in the future.

 

(b)    Die Gesellschaft ist nicht überschuldet oder zahlungsunfähig im Sinne der
deutschen Insolvenzordnung. Es wurden keine Vergleichs—oder Insolvenzverfahren
über das Vermögen eines der Verkäufer oder der Gesellschaft eingeleitet und,
soweit den Verkäufern bekannt ist, bestehen keine Umstände, die die Einleitung
solcher Verfahren in Zukunft rechtfertigen würden.

2.11    Interests in Real Property

 

2.11.    Anteile an Grundbesitz

(a)    The Company does not own any real property.

 

(a)    Die Gesellschaft verfügt über keinen Grundbesitz.

(b)    Section 2.11 of the Disclosure Schedule sets forth a true and complete
list of all real properties leased by the Company (the “LeasedProperty”),
including a brief description of the operating facilities located thereon and
the annual rental payable thereon, the length of the term, any option to renew
with respect thereto and the notice and other provisions with respect to
termination of rights to the use thereof. Neither the Company nor the lessor
thereunder is in breach of any lease governing the Leased Property and there
exists no statutory violation on the part of the Company or any landlord with
respect to the Leased Property.

 

(b)    Nr. 2.11 der Disclosure Schedule (Anlage 2.11.) enthält eine
wahrheitsgetreue und vollständige Liste sämtlicher von der Gesellschaft
gemieteten Grundstücke (die „Mietgrundstücke“) sowie eine kurze Beschreibung der
auf diesen Grundstücken befindlichen Betriebsanlagen und Angaben über den
jeweils zu zahlenden jährlichen Mietzins, die Dauer des Mietvertrages, etwaige
Mietverlängerungsop-tionen, Kündigungsfristen und sonstige Bestimmungen
hinsichtlich der Kündigung des Rechts zur Nutzung des Mietobjekts. Weder die
Gesellschaft noch die jeweiligen Vermieter haben die Bestimmungen eines der
Mietverträge, denen die Mietgrundstücke unterliegen, verletzt und weder die
Gesellschaft noch einer der Vermieter hat gegen irgendwelche Gesetze verstoßen,
die auf die Mietgrundstücke Anwendung finden.

(c)    None of the Leased Property is subject to any sublease, license or other
agreement granting to any person any right to the use, occupancy or enjoyment of
such property or any portion thereof.

 

(c)    Keines der Mietgrundstücke ist untervermietet und es wurden keine
Genehmigungen erteilt oder Vereinbarungen geschlossen, die irgendeine Person zur
Inbesitznahme oder Nutzung des Mietgrundstücks oder von Teilen des
Mietgrundstücks berechtigen.

 

-16-



--------------------------------------------------------------------------------

 

2.12    Personal Property

 

2.12.    Bewegliches Vermögen

Section 2.12 of the Disclosure Schedule sets forth a complete and correct list
and brief description of each item of equipment (including without limitation
all manufacturing equipment), furniture, fixtures and other tangible personal
property owned or leased by the Company (the “Vehicles, Furniture, Fixtures and
Equipment”). Except as set forth in Section 2.12 of the Disclosure Schedule, the
Company owns outright and has good title, free and clear of all title defects
and objections, security interests, liens, charges and encumbrances of any
nature whatsoever to the Vehicles, Furniture, Fixtures and Equipment shown on
Section 2.12 of the Disclosure Schedule as owned by it and to all the machinery,
equipment, furniture, fixtures, inventory, receivables and other tangible or
intangible personal property reflected on the balance sheets included in the
Financial Statements and all such property acquired since the date thereof,
except for sales and dispositions in the ordinary course of business consistent
with past practice since such date. Except as set forth in Section 2.12 of the
Disclosure Schedule, none of the title defects, objections, security interests,
liens, charges or encumbrances (if any) listed on Section 2.12 of the Disclosure
Schedule adversely affects the value of any of the items of personal property to
which it relates or interferes with its use in the conduct of business of the
Company. Except as set forth in Section 2.12 of the Disclosure Schedule, the
Company holds good and transferable leaseholds under valid and enforceable
leases in all of the Vehicles, Furniture, Fixtures and Equipment shown on
Section 2.12 of the Disclosure Schedule as leased by it, and none of such
Vehicles, Furniture, Fixtures and Equipment leased by the Company is subject to
any sublease, license or other agreement

 

Sämtliche im Eigentum der Gesellschaft stehenden oder von der Gesellschaft
gemieteten Einrichtungen (insbesondere Produktionsanlagen),
Einrichtungsgegen-stände und sonstigen beweglichen Wirtschaftsgüter (die
„Fahrzeuge, Einrichtungsgegenstände und Anlagen“) sind in Nr. 2.12 der
Disclosure Schedule (Anlage 2.12.) in einer vollständigen und der Wahrheit
entsprechenden Liste einzeln aufgeführt und kurz beschrieben. Mit Ausnahme der
in Nr. 2.12 der Disclosure Schedule aufgeführten Fahrzeuge,
Einrichtungsgegenstände und Anlagen ist die Gesellschaft Eigentümerin und in
vollem Recht ohne irgendwelche Rechtsmängel oder Widersprüche, Sicherungsrechte,
Pfandrechte oder Belastungen—gleich welcher Art—an sämtlichen Fahrzeugen,
Einrichtungsgegen-ständen und Anlagen, die in Nr. 2.12 der Disclosure Schedule
als ihr Eigentum ausgewiesen sind, sowie an sämtlichen Maschinen, Anlagen,
Einrichtungsgegen-ständen, Warenbeständen, Außenständen und sonstigen
beweglichen und unbeweglichen Vermögensgegenständen, die in der jeweiligen
Bilanz aufgeführt sind und an allen Vermögensgegenständen, die seit dem
jeweiligen Abschlußstichtag von der Gesellschaft erworben wurden, mit Ausnahme
von Verkäufen und Veräußerungen, die seit dem Abschlußstichtag im Rahmen des
gewöhnlichen Geschäftsbetriebs und in Übereinstimmung mit der bisherigen Praxis
getätigt wurden. Soweit nicht in Nr. 2.12 der Disclosure Schedule erwähnt,
bestehen keine Rechtsmängel, Einwen-dungen, Sicherungsrechte, Pfandrechte,
Hypotheken oder Belastungen, die den Wert der jeweils betroffenen
Vermögens-gegenstände mindern oder deren Eignung zur Nutzung im Rahmen des
gewöhnlichen Geschäftsbetriebs beeinträchtigen. Soweit in

 

-17-



--------------------------------------------------------------------------------

 

granting to any person any right to use such property (all such leases,
subleases, licenses and other agreements are collectively referred to herein as
“Vehicles, Furniture, Fixtures and Equipment Leases”). Except as disclosed in
Section 2.12 of the Disclosure Schedule, the Company is not in breach of or
default (and no event has occurred which, with due notice or lapse of time or
both, may constitute such a lapse or default) of any provision of any of the
Vehicles, Furniture, Fixtures and Equipment Leases. Except as disclosed in
Section 2.12 of the Disclosure Schedule, the Vehicles, Furniture, Fixtures and
Equipment and other personal property now owned, leased or used by the Company
is sufficient and adequate to carry on its business as presently conducted and
all items thereof are in good operating condition and repair. Except as
disclosed in Section 2.12 of the Disclosure Schedule, the Company does not hold
any personal property of any other person, firm or corporation pursuant to any
consignment or similar arrangement.

 

Nr. 2.12 der Disclosure Schedule nichts Gegenteiliges aufgeführt ist, ist die
Gesellschaft aufgrund rechtswirksamer und durchsetzbarer Mietverträge
hinreichend zum Mietbesitz und zur Übertragung aller Fahrzeuge,
Einrichtungsgegenstände und Anlagen, die in Nr. 2.12 der Disclosure Schedule als
von ihr gemietet ausgewiesen sind, berechtigt. Keine der Fahrzeuge,
Einrichtungsgegenstände und Anlagen sind weiter vermietet worden und es wurden
keine Genehmigungen erteilt oder Vereinbarungen geschlossen, durch die
irgendeiner Person Nutzungsrechte an diesen Gegenständen gewährt werden (alle
solchen Miet—  oder Untermietverträge, Genehmigungen und sonstigen
Vereinbarungen werden nachstehend gemeinsam als „Mietverträge über Fahrzeuge,
Einrichtungsgegenstände und Anlagen“ bezeichnet). Soweit nicht in Nr. 2.12 der
Disclosure Schedule angegeben, hat die Gesellschaft weder irgendwelche
Bestimmungen der Mietverträge über Fahrzeuge, Einrichtungsgegenstände und
Anlagen verletzt noch befindet sie sich in Verzug mit der Erfüllung dieser
Verträge (und es ist kein Ereignis eingetreten, das nach ordnungsgemäßer Mahnung
oder Zeitablauf oder beidem einen solchen Fristablauf oder Verzug begründen
könnte). Soweit nicht in Nr. 2.12 der Disclosure Schedule aufgeführt, sind die
derzeit im Eigentum der Gesellschaft stehenden oder von ihr gemieteten oder
genutzten Fahrzeuge, Einrichtungsgegen-stände und Anlagen und sonstigen
beweglichen Vermögensgegenstände für den derzeitigen Geschäftsbetrieb der
Gesellschaft ausreichend und angemessen und sind betriebsfähig und in gutem
Zustand. Soweit nicht in Nr. 2.12 der Disclosure Schedule erwähnt, besitzt die
Gesellschaft keine beweglichen Vermögensgegenstände, die ihr von einer anderen
Person, einem Unternehmen oder einer Gesellschaft aufgrund eines
Konsignationsvertrages oder einer ähnlichen Vereinbarung überlassen wurden.

 

-18-



--------------------------------------------------------------------------------

 

2.13    Intellectual Property

 

2.13    Geistiges Eigentum

(a)    The Company owns all right, title and interest in and to, or has a valid
and enforceable license to use, all Intellectual Property used by the Company in
connection with its business, which represents all intellectual property rights
necessary to the conduct of its business as now conducted and presently
contemplated. Except as stated in 2.13 c and d, all Intellectual Property owned
by the Company is owned free and clear of security interests, liens,
encumbrances or claims of any nature. The Company is in compliance with
contractual obligations relating to the protection of such of the Intellectual
Property as it uses pursuant to license or other agreement. There are no
conflicts with or infringements of any Intellectual Property by any third party.
Except as stated in 12.13 c and d, the conduct of the business of the Company as
currently conducted or contemplated does not conflict with or infringe any
intellectual property or other proprietary right of any third party. There is no
claim, suit, action or proceeding pending or, to the knowledge of the Sellers,
threatened against the Company: (i) alleging any such conflict or infringement
with any third party’s intellectual property or other proprietary rights; or
(ii) challenging the Company’s ownership or use of, or the validity or
enforceability of any Intellectual Property. Execution and delivery of this
Agreement or consummation of the transactions contemplated hereby will not alter
or impair any Intellectual Property or create any rights or claims of third
parties in respect thereof. As used herein, “Intellectual Property” shall mean
all of the following, owned or used in the business of the Company: (i)
trademarks and service marks, logos, trade dress, product configurations, trade
names and other indications of origin, applications or

 

(a)    Die Gesellschaft ist Inhaberin sämtlichen Geistigen Eigentums, welches
sie im Zusammenhang mit ihrem Geschäftsbetrieb nutzt, oder ist aufgrund von
rechtswirksamen und durchsetzbaren Lizenzvereinbarungen zu dessen Nutzung
berechtigt. Das von der Gesellschaft im Zusammenhang mit ihrem Geschäftsbetrieb
genutzte Geistige Eigentum umfaßt sämtliche gewerblichen Schutzrechte, die für
den gegenwärtig ausgeübten und geplanten Geschäftsbetrieb der Gesellschaft
erforderlich sind. Sämtliches Geistiges Eigentum im Eigentum der Gesellschaft
ist frei von jeglichen Sicherheitsrechten, Pfandrechten, Belastungen und
sonstigen Ansprüchen jedweder Art mit Ausnahme der in 2.13. c) und d) genannten.
Die Gesellschaft befindet sich in Übereinstimmung mit sämtlichen vertraglichen
Verpflichtungen im Hinblick auf den Schutz des Geistigen Eigentums, welches sie
aufgrund von Lizenzvereinbarungen oder sonstigen Verträgen nutzt. Es bestehen
keine Streitigkeiten mit Dritten oder Rechtsverletzungen durch Dritte in bezug
auf Geistiges Eigentum. Durch die derzeit ausgeübte oder geplante
Geschäftstätigkeit der Gesellschaft werden keine gewerblichen Schutzrechte oder
schutzrechtsähnliche Positionen Dritter verletzt mit Ausnahme der in 2.13. c)
und d) genannten. Es bestehen und—soweit den Verkäufern bekannt ist—drohen auch
keine Ansprüche, Klagen oder Verfahren gegen die Gesellschaft oder sind gegen
die Gesellschaft anhängig (i) wegen eines behaupteten Widerspruchs oder einer
behaupteten Verletzung von Schutzrechten oder schutzrechtsähnlichen Rechten
Dritter oder (ii) wegen Einwendungen gegen die Inhaberschaft der Gesellschaft an
dem Geistigen Eigentum oder gegen dessen Nutzung, Verwertung, Gültigkeit oder

 

-19-



--------------------------------------------------------------------------------

registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith; (ii) inventions (whether or not patentable), discoveries,
improvements, ideas, know-how, formula methodology, research and development,
business methods, processes, technology, software (including password
unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and
applications or patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (iv)
copyrights in writings, designs, software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; and (vi) Internet Web sites,
Web pages, domain names and applications and registrations pertaining thereto
and all intellectual property used in connection with or contained in all
versions of the Company’s Web sites.

 

Durchsetzbarkeit. Durch den Abschluß dieses Vertrages und die Durchführung der
in diesem Vertrag vorgesehenen Rechtsgeschäfte wird kein Geistiges Eigentum
verändert oder beeinträchtigt oder Rechte oder Ansprüche Dritter in Bezug darauf
begründet. Für die Zwecke dieses Vertrages umfaßt der Begriff „Geistiges
Eigentum“ die im Eigentum der Gesellschaft stehenden oder zur Ausübung der
Geschäftstätigkeit der Gesellschaft genutzten (i) Warenzeichen und
Dienstleistungsmarken, Logos, Handelsmarken, Produktkonfigu-rationen,
Handelsnamen und sonstige Herkunftshinweise, damit verbundene Anmeldungen und
Eintragungen in sämtlichen Gerichtsbarkeiten sowie der sich daraus ergebende
Firmenwert; (ii) Erfindungen (patentfähig oder nicht), Entdeckungen,
Verbesserungen, Ideen, Know-how, Formeln, Methodologie, Forschung und
Entwicklung, Geschäfts-methoden, Prozesse, Technologien, Software
(einschließlich „password unprotected interpretive code” oder Quellcode,
Objektcode, Entwicklungsdokumentation, Programmierungs-Tools, Zeichnungen,
Spezifikationen und Daten) sowie alle damit verbundenen Anmeldungen und Patente,
gleich in welcher Gerichtsbarkeit, einschließlich Erneuerungen,
Weiterent-wicklungen, Aufteilungen, teilweise Weiterentwicklungen,
Verlängerungen und Erweiterungen; (iii) Geschäftsgeheimnisse einschließlich
vertraulicher Informationen sowie das Recht, deren Nutzung oder Offenlegung zu
beschränken; (iv) Urheberrechte an Schriftstücken, Designs, Software, Mask-Work
oder sonstigen Werken und alle damit verbundenen Anmeldungen, Eintragungen und
Urheber-persönlichkeitsrechte unter jedem anwend-baren Recht; (v) Rechte an
Datenbanken; und (vi) Internet Websites, Webseiten, Domain-Namen und alle damit
verbundenen Anmeldungen und Eintragungen sowie

 

-20-



--------------------------------------------------------------------------------

   

sämtliche Urheberrechte und gewerblichen Schutzrechte, die im Zusammenhang mit
irgendeiner Version der Websites der Gesellschaft genutzt werden oder darin
enthalten sind.

(b)    Section 2.13(b) of the Disclosure Schedule sets forth a complete and
current list of registrations/patents and applications pertaining to the
Intellectual Property (“Listed Intellectual Property”) and the owner of record,
date of application or issuance and relevant jurisdiction as to each. All Listed
Intellectual Property is valid, subsisting, unexpired, in proper form and
enforceable and all renewal fees and other maintenance fees that have fallen due
on or prior to the Closing Date have been paid. Except as listed in Section
2.13(b) of the Disclosure Schedule, no Listed Intellectual Property is the
subject of any proceeding before any governmental, registration or other
authority in any jurisdiction, including any office action or other form of
preliminary or final refusal of registration.

 

(b)    Nr. 2.13(b) der Disclosure Schedule (Anlage 2.13. (b)) enthält eine
vollständige und aktuelle Liste sämtlicher hinsichtlich des Geistigen Eigentums
bestehenden Eintragungen/Patente und Anmeldungen („Eingetragenes Geistiges
Eigentum“) sowie den Namen des eingetragenen Inhabers, das Datum der Anmeldung
und der Eintragung und die jeweilige Gerichtsbarkeit. Sämtliches Eingetragene
Geistige Eigentum ist rechtswirksam und gültig, in ordnungsgemäßer Form und
durchsetzbar und sämtliche fälligen Gebühren, die vor oder am Abschlußstichtag
für die Aufrechterhaltung fällig geworden sind, sind bezahlt. Mit Ausnahme des
in Nr. 2.13(b) der Disclosure Schedule aufgeführten ist kein Eingetragenes
Geistiges Eigentum Gegenstand eines Verfahrens vor einer Regierungsbehörde oder
einer für Eintragungen zuständigen oder sonstigen Behörde in irgendeiner
Gerichtsbarkeit, einschließlich „office actions” (Amtshandlungen) oder
vorläufiger oder endgültiger Zurückweisung von Eintragungen in einer sonstigen
Form.

(c)    Section 2.13(c) of the Disclosure Schedule sets forth a complete list of
all agreements relating to the Intellectual Property or to the right of the
Company to use the proprietary rights of any third party. Except as set forth in
Section 2.13(c) of the Disclosure Schedule, the Company is not under any
obligation to pay royalties or other payments in connection with any agreement,
nor is the Company restricted from assigning its rights respecting Intellectual
Property, nor will the Company otherwise be, as a result of the execution and
delivery of this Agreement or the performance of the obligations under

 

(c)    Nr. 2.13(c) der Disclosure Schedule (Anlage 2.13. (c)) enthält eine
vollständige Liste sämtlicher Vereinbarungen hinsichtlich des Eingetragenen
Geistigen Eigentums oder von schutzrechtsähnlichen Rechtspositionen Dritter, die
die Gesellschaft nutzen darf. Soweit nicht in Nr. 2.13(c) der Disclosure
Schedule aufgeführt, bestehen weder irgendwelche Verträge, nach denen die
Gesellschaft zur Zahlung von Lizenzgebühren oder zu sonstigen Zahlungen
verpflichtet ist, noch Beschränkungen hinsichtlich der Übertragung Geistigen
Eigentums der Gesellschaft, noch begründet

 

-21-



--------------------------------------------------------------------------------

 

this Agreement, in breach of any agreement relating to the Intellectual
Property.

 

der Abschluß dieses Vertrages oder die Erfüllung der Verpflichtungen der
Gesellschaft aus diesem Vertrag eine Verletzung einer Vereinbarung im
Zusammenhang mit Geistigem Eigentum.

(d)    Except as listed in Section 2.13(d) of the Disclosure Schedule, no
Intellectual Property is owned by any person or entity other than the Company or
one or more of the Sellers. Section 2.13(d) of the Disclosure Schedule sets
forth all agreements to which the Company is or was a party under which
Intellectual Property was developed.

 

(d)    Soweit nicht in Nr. 2.13(d) der Disclosure Schedule (Anlage 2.13. (d))
aufgeführt, haben keine anderen Personen oder Unternehmen außer der Gesellschaft
oder einem oder mehreren Verkäufern Eigentum am Geistigen Eigentum. Sämtliche
Vereinbarungen, aufgrund derer Geistiges Eigentum entwickelt wurde und in denen
die Gesellschaft Partei ist oder war, sind in Nr. 2.13(d) der Disclosure
Schedule aufgeführt.

(e)    No present or former employee, officer or director of the Company, or
agent or outside contractor of the Company, holds any right, title or interest,
directly or indirectly, in whole or in part, in or to any Intellectual Property.
Except for the litigation of patent claims relating to prior employment
agreements, Dr. Robert Wenz and Dr. Jörg Meyer are not bound by any obligations
or restrictions regarding intellectual property, confidentiality, non-disclosure
or non-competition to any person other than the Company, including without
limitation any obligations owing to their former employer, with the exception of
the defense of patent claims (rights) arising from former employments with E.
Merck Darmstadt, Merck Biomaterialien und Biomet Merck.

 

(e)    Keiner der derzeitigen oder früheren Arbeitnehmer, leitenden Angestellten
oder Geschäftsführer oder freien Mitarbeiter oder Berater der Gesellschaft ist
direkt oder indirekt, ganz oder teilweise, Inhaber irgendwelcher Rechte am
Geistigen Eigentum. Dr. Robert Wenz und Dr. Jörg Meyer unterliegen keinerlei
Beschränkungen oder Verpflichtungen mit Ausnahme der Verteidigung von
Patentansprüchen aus den früheren Arbeitsverhältnissen mit E. Merck Darmstadt,
Merck Biomaterialien und Biomet Merck in Bezug auf gewerbliche Schutzrechte oder
schutzrechtsähnliche Rechtspositionen, Vertraulichkeit, Geheimhaltung oder
Wettbewerbsverbot gegenüber anderen Personen als der Gesellschaft. Sie
unterliegen insbesondere keinen Beschränkungen oder Verpflichtungen gegenüber
ihren früheren Arbeitgebern.

(f)    (i) None of the Intellectual Property has been used, disclosed or
appropriated to the detriment of the Company for the benefit of any third party;
and (ii) no employee, independent contractor or agent of the Company has
misappropriated any trade secrets or other confidential information of any third
party in the course of the

 

(f)    (i) Kein Element des Geistigen Eigentums wurde zum Nachteil der
Gesellschaft zugunsten eines Dritten genutzt, offengelegt oder verwendet und
(ii) kein Arbeitnehmer, Geschäftsführer oder freier Mitarbeiter oder Berater der
Gesellschaft hat irgendwelche Geschäftsgeheimnisse oder sonstige vertrauliche
Informationen eines Dritten im

 

-22-



--------------------------------------------------------------------------------

 

performance of his or her duties as an employee, independent contractor or agent
of the Company.

 

Rahmen der Erfüllung seiner Pflichten als Arbeitnehmer, Geschäftsführer oder
freier Mitarbeiter oder Berater oder Beauftragter der Gesellschaft
widerrechtlich verwendet.

(g)    Neither the Company’s transmission, reproduction, use, display or
modification (including framing and linking Web site content) or other practices
infringe or violate any proprietary or other right of any third party and no
claim relating to such infringement or violation is pending, or threatened.

 

(g)    Keine von der Gesellschaft vorgenommene Übermittlung, Vervielfältigung,
Nutzung, Anzeige oder Änderung (einschließlich Framing und Linking von
Website-Inhalten) und keine der sonstigen Verfahren stellen eine Verletzung von
Schutzrechten oder sonstigen Rechten Dritter dar und es sind keine Verfahren
wegen solcher Verletzungen anhängig oder zu erwarten.

(h)    Except as set forth in Section 2.13(h) of the Schedule, the Company owns
or has the right to use and disclose, without the consent of any third party,
all computer software, software systems and databases and all other information
systems used in the business of the Company.

 

(h)    Soweit nicht in Nr. 2.13(h) der Disclosure Schedule (Anlage 2.13. (h))
anders aufgeführt, ist die Gesellschaft entweder Eigentümerin aller
Computer-Softwareprogramme, Software-Systeme und Datenbanken und sonstigen
Informationssysteme, die von der Gesellschaft im Geschäftsbetrieb eingesetzt
werden oder sie ist zu deren Nutzung und Offenlegung berechtigt, ohne daß es der
Zustimmung eines Dritten bedarf.

2.14    Licenses, Permits and Governmental Approvals

 

2.14.    Erlaubnisse, behördliche und sonstige Genehmigungen

(a)    Section 2.14(a) of the Disclosure Schedule sets forth a true and complete
list of all licenses, health or other permits, authorizations and approvals
issued or granted to the Company by any governmental authority (each a “License”
and, collectively, the “Licenses”), and all pending applications therefore. Such
list contains a summary description of each such item and, where applicable,
specifies the date issued, granted or applied for, the expiration date and the
current status thereof. Each License has been issued to, and duly obtained and
fully paid for by, the holder thereof and is valid, in full force and effect,
and not subject to any

 

(a)    Nr. 2.14(a) der Disclosure Schedule (Anlage 2.14. (a)) enthält eine
wahrheitsgetreue und vollständige Liste sämtlicher behördlicher Erlaubnisse und
Genehmigungen, die der Gesellschaft erteilt wurden (nachstehend jeweils als
„Genehmigung“ oder gemeinsam als „Genehmigungen“ bezeichnet), einschließlich
sämtlicher laufenden Anträge zur Erteilung von Genehmigungen, jeweils mit einer
kurzen Beschreibung einschließlich Angaben über das Datum, an dem die jeweilige
Genehmigung beantragt und erteilt wurde, das Datum des Ablaufs und den aktuellen
Stand. Sämtliche Genehmigungen

 

-23-



--------------------------------------------------------------------------------

 

pending or known threatened administrative or judicial proceeding to suspend,
revoke, cancel or declare such License invalid in any respect.

 

wurden auf den jeweiligen Inhaber ausgestellt und von diesem ordnungsgemäß
eingeholt und ggf. bezahlt und sind wirksam und nicht widerrufen worden. Es
wurden keine Verwaltungs—  oder Gerichtsverfahren eingeleitet oder angedroht,
die einen Entzug, einen Widerruf, eine Aufhebung oder eine Nichtigerklärung
einer solchen Genehmigung in irgendeiner Hinsicht zum Gegenstand haben.

(b)    The Company has all Licenses required, and such licenses are sufficient
and adequate in all respects, to permit the continued lawful conduct of the
Company’s business in the manner now conducted and the occupancy and operation
of its real property for their present uses. The Company is not in violation of
any of the Licenses. The Licenses have never been suspended, revoked or
otherwise terminated, subject to any fine or penalty, or subject to judicial or
administrative review, for any reason other than the renewal or expiration
thereof nor has any application of the Company for any License ever been denied.
The Company’s operations are not being conducted in a manner that violates in
any material respect any of the terms or conditions under which any License was
granted. Except as disclosed in Section 2.14(b) of the Disclosure Schedule, no
License will in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. The Sellers have delivered to the
Buyer or its representatives true and complete copies of all the Licenses
together with all amendments and modifications thereto.

 

(b)    Die Gesellschaft verfügt über sämtliche erforderlichen Genehmigungen, die
sie benötigt, um ihren Geschäftsbetrieb wie bisher rechtmäßig fortzuführen und
ihre Grundstücke für die gleichen Zwecke wie bisher zu nutzen. Die Gesellschaft
verstößt nicht gegen irgendwelche Verpflichtungen aus diesen Genehmigungen.
Keine der Genehmigungen wurde vorläufig oder endgültig widerrufen oder auf
sonstige Weise aufgehoben, von der Zahlung eines Bußgelds abhängig gemacht oder
einer Prüfung durch eine Verwaltungsbehörde oder ein Gericht unterzogen außer im
Zusammenhang mit der Verlängerung oder dem Ablauf der jeweiligen Genehmigung.
Keine der von der Gesellschaft beantragten Genehmigungen ist verweigert worden.
Die Gesellschaft übt ihre Geschäftstätigkeit nicht in einer solchen Art und
Weise aus, daß wesentliche Bestimmungen oder Voraussetzungen für die Erteilung
der Genehmigung nicht eingehalten werden. Soweit Nr. 2.14 b der Disclosure
Schedule (Anlage 2.14. (b)) keine anderweitigen Angaben enthält, haben die in
diesem Vertrag vorgesehenen Transaktionen keinerlei Auswirkungen auf
irgendwelche Genehmigungen und geben keinen Anlaß zu einer Aufhebung oder einem
Widerruf einer Genehmigung. Die Kopien der Genehmigungen und die Änderungen und
Ergänzungen, die der Käuferin oder deren Vertretern von den Verkäufern zur
Verfügung gestellt wurden, entsprechen dem Original und sind vollständig.

 

-24-



--------------------------------------------------------------------------------

 

2.15    Litigation

 

2.15.    Rechtsstreitigkeiten

Except as set forth in Section 2.15 of the Disclosure Schedule, there are no
claims, actions, suits, proceedings, labor disputes or investigations pending or
threatened, against the Sellers, the Company or its officers, directors,
employees or agents involving, affecting or relating to any assets, properties
or operations of the Company or the transactions contemplated by this Agreement
(“Legal Proceedings”). Neither the Sellers nor the Company nor any of their or
the Company’s assets or properties is subject to, nor does any basis exist for,
any order, writ, judgment, award, injunction or decree of any court,
governmental or regulatory authority or arbitrator, that affects the Shares or
the Company’s assets, properties, operations, prospects, net income or financial
condition or which would interfere with the transactions contemplated by this
Agreement.

 

Außer den in Nr. 2.15 der Disclosure Schedule (Anlage 2.15.) aufgeführten sind
keine Verfahren (einschließlich Ermittlungsverfahren und arbeitsrechtlicher
Streitigkeiten) vor irgendeinem Gericht oder einer Verwaltungs—  oder
Aufsichtsbehörde im In—  oder Ausland oder vor irgendeinem Schiedsrichter
anhängig, die Vermögensgegenstände, Grundstücke oder Geschäftstätigkeiten der
Gesellschaft zum Gegenstand haben oder die in diesem Vertrag vorgesehenen
Rechtsgeschäfte betreffen und in denen die Verkäufer, die Gesellschaft oder
deren leitende Angestellte, Geschäftsführer oder sonstige Arbeitnehmer Partei
sind („Rechtsstreitigkeiten“), noch drohen solche. Weder die Verkäufer noch die
Gesellschaft noch irgendwelche Vermögensgegenstände der Verkäufer oder der
Gesellschaft sind Gegenstand oder geben Anlaß zu einer gerichtlichen,
behördlichen oder schiedsrichterlichen Verfügung, Anordnung, Entscheidung,
einstweiligen Verfügung oder Verordnung, die Auswirkungen auf die Anteile oder
die Vermögensgegenstände, Grundstücke, Geschäfte oder Aussichten oder das
Nettoeinkommen oder die finanziellen Verhältnisse der Gesellschaft hat oder die
in diesem Vertrag vorgesehenen Transaktionen beeinträchtigen würde.

2.16    Contracts

 

2.16.    Verträge

Section 2.16 of the Disclosure Schedule sets forth (subject to the dollar amount
limitations of clause (ii) below) a true and complete list and a summary
description showing the expiration dates of all contracts, agreements,
instruments, commitments and other arrangements to which the Company is a party
or otherwise relating to or affecting any of its assets, properties or
operations including, without limitation, all written or oral, express or
implied: (i) contracts,

 

Unter Nr. 2.16 der Disclosure Schedule (Anlage 2.16.)befindet sich eine
vollständige und richtige Aufstellung (unter dem Vorbehalt der nachstehend unter
(ii) vorgesehenen Euro-Begrenzung) mit einer kurzen Beschreibung und Angaben zum
Ablaufdatum sämtlicher Verträge, Vereinbarungen, Urkunden,
Verpflichtungs-erklärungen und sonstigen Abreden, in denen die Gesellschaft
Partei ist oder die aus anderen Gründen in einer Beziehung zu den

 

-25-



--------------------------------------------------------------------------------

agreements and commitments not made in the ordinary course of business
consistent with past practice; (ii) purchase contracts and supply contracts (in
each case calling for payments greater than €5,000); (iii) contracts, loan
agreements, letters of credit, repurchase agreements, mortgages, security
agreements, guarantees, pledge agreements and other documents or arrangements
relating to the borrowing of money or for lines of credit; (iv) Real Property
Leases or any subleases relating thereto, Vehicles, Furniture, Fixtures and
Equipment Leases, Policies, Employment and Labor Agreements, any agreement
relating to Intellectual Property, and all other agreements or arrangements
described elsewhere herein; (v) agreements and other arrangements for the sale
of any assets, property or rights other than in the ordinary course of business
consistent with past practice or for the grant of any options or preferential
rights to purchase any assets, property or rights; (vi) documents granting any
power of attorney with respect to the affairs of the Company; (vii) suretyship
contracts, performance bonds, working capital maintenance or other forms of
guaranty agreements; (viii) contracts or commitments limiting or restraining the
Company from engaging or competing in any lines of business or with any person,
firm, or corporation; (ix) partnership or joint venture agreements; (x)
shareholder agreements or agreements relating to the issuance of any securities
of the Company or the granting of any registrations rights with respect thereto;
(xi) distribution agreements relating to third party sale of the Company’s
products; and (xii) all amendments, modifications, extensions or renewals of any
of the foregoing (the foregoing contracts, agreements and documents are
hereinafter referred to collectively as the “Commitments” and individually as a
“Commitment”). Each Commitment is valid, binding and enforceable against the

 

Vermögensgegenständen, Grundstücken oder Tätigkeiten der Gesellschaft stehen
oder Auswirkungen auf dieselben haben. Hierzu gehören insbesondere sämtliche
mündlichen und schriftlichen, ausdrücklichen und stillschweigenden (i) Verträge,
Vereinbarungen und Verpflichtungen, die in Übereinstimmung mit bisheriger Praxis
nicht im gewöhnlichen Geschäftsverkehr zustande gekommen sind; (ii) Kauf—  und
Lieferverträge (die jeweils Zahlungen von mehr als € 5,000 vorsehen); (iii)
Verträge, Darlehensverträge, Akkreditive, Rückkaufverträge, Hypotheken,
Sicherungsvereinbarungen, Bürgschaften, Pfandverträge und sonstige Dokumente
oder Vereinbarungen über die Aufnahme von Krediten oder über Kreditlinien; (iv)
Grundstücksmietverträge und damit verbundene Untervermietungen, Miet—  oder
Leasingverträge über Kraftfahrzeuge, Einrichtungsgegenstände und Anlagen,
Policen, Arbeits—  und Anstellungsverträge, Vereinbarungen über gewerbliche
Schutzrechte und Urheberrechte sowie sämtliche Verträge, die an einer anderen
Stelle in diesem Vertrag beschrieben sind; (v) Verträge und sonstige Abmachungen
über den Verkauf oder die Abtretung von Vermögensgegenständen, Grundstücken oder
Rechten mit Ausnahme solcher, die in Übereinstimmung mit bisheriger Praxis nicht
im gewöhnlichen Geschäftsverkehr zustande gekommen sind; (vi) Dokumente, in
denen im Zusammenhang mit den Tätigkeiten der Gesellschaft Vollmachten erteilt
werden; (vii) Bürgschaftsverträge, Vertragserfüllungsgarantien, Verträge zur
Erhaltung des Working Capital oder sonstige Garantieverträge; (viii)
wettbewerbsbeschränkende Vereinbarungen hinsichtlich jeder Art von Tätigkeit mit
jeder Art von Personen oder Gesellschaften und Unternehmen, über (ix)
Gesellschafts—  oder Joint Venture-Verträge; (x) Vereinbarungen zwischen
Gesellschaftern oder Verträge über

 

-26-



--------------------------------------------------------------------------------

parties thereto in accordance with its terms, and in full force and effect on
the date hereof. The Company has performed all obligations, including, but not
limited to, the timely making of any rental or other payments, required to be
performed by it under, and is not in default or breach of in respect of, any
Commitment, and no event has occurred which, with due notice or lapse of time or
both, would constitute such a default. No other party to any Commitment is in
default in respect thereof, and no event has occurred which, with due notice or
lapse of time or both, would constitute such a default. The Sellers have
delivered to the Buyer or its representatives true and complete originals or
copies of all the Commitments and a copy of every default notice received by the
Sellers or the Company since July 1, 2001 with respect to any of the
Commitments. Except as specifically set forth in Section 2.16 to the Disclosure
Schedule, execution and delivery of this Agreement and consummation of the
transactions contemplated hereby will not result in the termination or
modification of any Commitment or in the incurrence by the Company of any
penalty or other payment thereunder that would not otherwise have been payable.

 

die Ausgabe von Schuldverschreibungen der Gesellschaft; Vereinbarungen mit
Dritten über den Vertrieb der Produkte der Gesellschaft; (xii) sämtliche
Änderungen, Ergänzungen, oder Verlängerungen eines der oben genannten Verträge
(nachstehend jeweils einzeln als „Verpflichtung“ und gemeinsam als
„Verpflichtungen“ bezeichnet). Sämtliche Verpflichtungen sind wirksam, bindend
und gegenüber den jeweiligen Vertragspartnern gemäß den darin enthaltenen
Bedingungen durchsetzbar und sind bei Abschluß dieses Vertrages in Kraft. Die
Gesellschaft hat alle ihre Verpflichtungen aus den oben genannten
Verpflichtungen erfüllt und insbesondere sämtliche in diesen Verpflichtungen
vorgesehenen Miet—  und sonstigen Zahlungen geleistet und befindet sich mit der
Erfüllung dieser Verpflichtungen nicht in Verzug und es ist kein Ereignis
eingetreten, das aufgrund ordnungsgemäßer Mahnung oder Zeitablauf oder beidem
einen solchen Fristablauf oder Verzug begründen würde. Keine der Parteien der
Verpflichtungen befindet sich mit der Erfüllung ihrer Verpflichtungen in Verzug
und es ist kein Ereignis eingetreten, das mit ordnungsgemäßer Benachrichtigung
oder Zeitablauf oder beidem einen solchen Verzug begründen würde. Die Verkäufer
haben der Käuferin wahrheitsgetreue und vollständige Originale oder Kopien
sämtlicher Verpflichtungen sowie eine Kopie jeder Anspruchsgeltendmachung oder
Mahnung („Default Notice“), die die Verkäufer oder die Gesellschaft ab
01.07.2001 im Zusammenhang mit den Verpflichtungen erhalten haben, übergeben.
Soweit nicht ausdrücklich in Nr. 2.16 der Disclosure Schedule aufgeführt,
bewirken weder der Abschluß oder die Übergabe dieses Vertrages noch die
Durchführung der in diesem Vertrag vorgesehenen Transaktionen eine Beendigung
oder Änderung irgendeiner Verpflichtung oder führen dazu, daß der Gesellschaft
aus einer solchen Verpflichtung

 

-27-



--------------------------------------------------------------------------------

   

irgendwelche Vertragsstrafen oder sonstigen Zahlungsverpflichtungen entstehen,
die sonst nicht entstanden wären.

2.17    Accounts Receivable

 

2.17.    Forderungen

All accounts receivable payable to the Company as of December 31, 2002 are
current and collectible in amounts not less than the aggregate amount thereof
(net of reserves established in accordance with generally accepted accounting
principles applied consistently with prior practice) carried on the books of the
Company, and are not subject to any counterclaims or set-offs. Except as set
forth in Section 2.17 of the Disclosure Schedule, none of such accounts
receivable is past due more than 90 days. Except as set forth in Sec. 2.17 of
the Disclosure Schedule, since January 01, 2003 and until and including the
Closing Date the Company has not undertaken any transaction which would expose
the Company to a liability in excess of € 5,000 in each single case.

 

Sämtliche Forderungen der Gesellschaft zum 31.12.2002 sind aktualisiert und sind
mindestens in Höhe des in den Büchern der Gesellschaft ausgewiesenen
Gesamtbetrags einziehbar (nach Abzug der Rückstellungen, die in Übereinstimmung
mit bisheriger Praxis nach den Grundsätzen ordnungsmäßiger Buchführung gebildet
wurden) und sind nicht Gegenforderungen ausgesetzt oder Gegenstand von
Aufrechnungen. Soweit in Nr. 2.17 der Disclosure Schedule (Anlage 2.17.) nichts
anderes angegeben ist, ist keine der Forderungen mehr als 90 Tage im Rückstand.
Mit Ausnahme der in Nr. 2.17 der Disclosure Schedule aufgeführten, hat die
Gesellschaft seit dem 01.01.2003 bis einschließlich des Übergangsstichtages
keine Rechtsgeschäfte vorgenommen, die für die Gesellschaft Verbindlichkeiten
von jeweils mehr als € 5.000,—   begründen.

2.18    Inventories

 

2.18.    Vorräte

Section 2.18 of the Disclosure Schedule lists all inventories of the Company as
of December 31, 2002. The inventories of the Company reflected on the balance
sheet of the Company included in the Financial Statements, or acquired by the
Company after the date thereof and before the Closing Date, are carried at not
in excess of the lower of cost or market value determined in accordance with
generally accepted accounting principles. All inventory is owned by the Company
free and clear of all liens and encumbrances

 

Sämtliche Vorräte der Gesellschaft zum 31. Dezember 2002 sind in Nr. 2.18 der
Disclosure Schedule (Anlage 2.18)aufgeführt. Die Vorräte der Gesellschaft, die
in der im Jahresabschluß enthaltenen Bilanz der Gesellschaft ausgewiesen sind
oder von der Gesellschaft nach dem Bilanzstichtag und vor dem Übergangsstichtag
erworben wurden, sind entweder zum Anschaffungspreis oder zu dem nach den
Grundsätzen ordnungsgemäßer Buchführung ermittelten Marktwert ausgewiesen, je
nachdem welcher Betrag niedriger ist. Sämtliche Bestände sind Eigentum der
Gesellschaft und frei von jeglichen Pfandrechten oder Belastungen.

 

-28-



--------------------------------------------------------------------------------

 

2.19    Employee Plans

 

2.19.    Arbeitnehmervergünstigungspläne

(a)    Section 2.19(a) of the Disclosure Schedule sets forth a true and complete
list of all bonus, vacation, severance, incentive, and other similar fringe or
employee benefit arrangements, whether written or oral, in each of the foregoing
cases which cover, are maintained for the benefit of, or relate to any or all
current or former employees of the Company.

 

(a)    Die Liste der in Nr. 2.19(a) der Disclosure Schedule (Anlage 2.19. (a))
angegebenen Arbeitnehmervergünstigungspläne gibt sämtliche mündlichen und
schriftlichen Vereinbarungen über Sondervergütungen, Urlaubsansprüche,
Entlassungsabfindungen, Leistungszulagen und ähnliche Gehaltsnebenleistungen
oder Arbeitnehmervergünstigungen, die für jeden der gegenwärtigen und früheren
Mitarbeiter der Gesellschaft gelten, zu ihren Gunsten wirken oder sie betreffen,
zutreffend und vollständig wieder.

(b)    Section 2.19(b) of the Disclosure Schedule contains a true and complete
list showing the names of all employees who during the last fiscal year
received, or in the current fiscal year are expected to receive, compensation
(including commissions and bonuses) in excess of €20,000, together with a
statement as to the full amount paid to each such employee for services rendered
during the last fiscal year. The Company has not agreed to increase the
compensation payable to any employee individually listed on Section 2.19(b) of
the Disclosure Schedule in fiscal year 2003.

 

(b)    Nr. 2.19(b) der Disclosure Schedule (Anlage 2.19. (b)) enthält eine Liste
der Namen aller Mitarbeiter, die im vergangenen Geschäftsjahr eine Vergütung
(einschließlich Provisionen und Tantiemen) in Höhe von mehr als € 20,000
erhalten haben oder eine solche im laufenden Geschäftsjahr erhalten werden sowie
eine Aufstellung der Gesamtbeträge, die an jeden einzelnen Mitarbeiter für die
im vergangenen Geschäftsjahr erbrachten Dienstleistungen gezahlt wurden. Die
Gesellschaft hat sich gegenüber keinem der unter Nr. 2.19(b) der Disclosure
Schedule einzeln aufgeführten Mitarbeiter zu einer Erhöhung der Vergütung im
Geschäftsjahr 2003 verpflichtet.

2.20    Transactions with Directors, Officers and Affiliates

 

2.20    Rechtsgeschäfte mit Geschäftsführern, leitenden Angestellten und
verbundenen Unternehmen

Except as disclosed in Section 2.20 of the Disclosure Schedule, there have been
no transactions between the Company and any Sellers’ or the Company’s director,
officer, employee, stockholder or other “Affiliate” (as defined in Sec. 1 (2) of
the Foreign Tax Act—Aussensteuergesetz—   or Sec. 15 of the General Tax
Code—  Abgabenordnung—  ) of the Company or of one of the Sellers, including,
without limitation, loans, guarantees or

 

Soweit nicht in Nr. 2.20 der Disclosure Schedule (Anlage 2.20.) aufgeführt,
wurden keine Geschäfte zwischen der Gesellschaft und einem der Verkäufer oder
einem Geschäftsführer, leitenden Angestellten, Mitarbeiter, Anteilseigner oder
einem sonstigen „verbundenen Unternehmen“ (im Sinne des § 1(2) des
Außensteuergesetzes oder § 15 der Abgabenordnung) der Gesellschaft oder eines
der Verkäufer

 

-29-



--------------------------------------------------------------------------------

pledges to, by or for the Company from, to, by or for any of such persons. Since
January 1, 2000, none of the officers, directors or employees of the Company, or
any spouse or relative of any of such persons, has been a director or officer
of, or has had any direct or indirect interest in, any firm, corporation,
association or business enterprise which during such period has been a supplier,
customer or sales agent of the Company or has competed with or been engaged in
any business of the kind being conducted by the Company, to the extent such
business enterprise does compete directly with the actual or presently intended
business activities (development, manufacturing, production and loss of calcium
phosphate cements, orthopedics, trauma science and spine surgery and related
mixture systems) of the Company. Neither the Sellers nor any of their Affiliates
(other than the Company) owns or has any rights in or to any of the assets,
properties or rights used by the Company in the ordinary course of its business.

 

getätigt, insbesondere keine Darlehen, Bürgschaften oder Verpfändungen an oder
durch die Gesellschaft oder zugunsten der Gesellschaft von, durch oder zugunsten
einer dieser Personen. Seit dem 1. Januar 2000 war weder einer der leitenden
Angestellten, Geschäftsführer oder Mitarbeiter der Gesellschaft noch ein
Ehepartner oder Verwandter einer dieser Personen leitender Angestellter oder
Geschäftsführer in oder direkt oder indirekt beteiligt an irgendeinem
Unternehmen, einer Kapitalgesellschaft, einer Personengesellschaft oder
irgendeines Unternehmens, das ein Lieferant, Kunde oder Handelsvertreter der
Gesellschaft war oder mit der Gesellschaft im Wettbewerb stand oder im
Geschäftszweig der Gesellschaft tätig war soweit diese mit den tatsächlichen
oder derzeit geplanten geschäftlichen Aktivitäten (Entwicklung, Herstellung,
Produktion und Vertrieb von Calziumphosphatzementen in der Orthopädie,
Traumatologie und Wirbelsäulenchirurgie und dazugehörige Mischsysteme) der
Gesellschaft in unmittelbarer Konkurenz steht. Weder die Verkäufer noch eines
ihrer verbundenen Unternehmen (abgesehen von der Gesellschaft) sind Inhaber
irgendwelcher Rechte an den von der Gesellschaft im gewöhnlichen
Geschäftsbetrieb genutzten Vermögensgegenständen, Grundstücken oder Rechten.

2.21    Change in Ownership

 

2.21.    Änderung der Gesellschafterverhältnisse der Gesellschaft

To the best of the Sellers’ knowledge, neither the purchase of the Shares by the
Buyer nor the consummation of the transactions contemplated by this Agreement
will result in any material adverse change in the business operations of the
Company or in the loss of the benefits of any relationship with any customer or
supplier.

 

Nach bestem Wissen der Verkäufer wird weder der Kauf der Anteile durch die
Käuferin noch die Durchführung der in diesem Vertrag vorgesehenen
Rechtsge-schäfte eine wesentliche Beeinträchtigung des Geschäftsbetriebs der
Gesellschaft oder den Verlust der sich aus den Beziehungen zu Kunden und
Lieferanten ergebenden Vorteile zur Folge haben.

 

-30-



--------------------------------------------------------------------------------

2.22    Environmental Matters

 

2.22.    Umweltangelegenheiten

Notwithstanding anything to the contrary contained in this Agreement and in
addition to the other representations and warranties contained herein:

 

Unbeschadet irgendwelcher gegenteiliger Bestimmungen in diesem Vertrag sowie
zusätzlich zu den übrigen hierin enthaltenen Zusicherungen und Gewährleistungen:

(a)    The Company and its operations are and have been in compliance with all
applicable laws, regulations and other requirements of governmental or
regulatory authorities or duties relating to toxic or hazardous substances,
wastes, pollution or to the protection of health, safety or the environment
(collectively, “Environmental Laws”) and have obtained and maintained in effect
all licenses, permits and other authorizations or registrations (collectively
“Environmental Permits”) required under all Environmental Laws and are in
compliance with all such Environmental Permits.

 

(a)    Die Gesellschaft und ihr Geschäftsbetrieb befinden und befanden sich im
Einklang mit allen geltenden Gesetzen, Vorschriften und sonstigen Anforderungen
von Regierungs—oder Regulierungsbehörden und haben sämtliche Verpflichtungen
bezüglich giftiger oder gefährlicher Stoffe, Abfälle und Verschmutzungen sowie
bezüglich der Gesundheit, Sicherheit und Umwelt erfüllt (gemeinsam als
„Umweltgesetze“ bezeichnet) und alle nach Maßgabe von Umweltgesetzen
erforderlichen Genehmigungen, Zustimmungen und sonstigen Erlaubnisse eingeholt
und aufrechterhalten bzw. danach erforderliche Anmeldungen durchgeführt
(gemeinsam als „Umweltgenehmigungen“ bezeichnet) und leisten den Bestimmungen
aller dieser Umweltgenehmigungen Folge.

(b)    The Company has not performed or suffered any act which could give rise
to, or has otherwise incurred, liability to any person under any Environmental
Laws, nor has the Company received notice of any such liability or any claim
therefore.

 

(b)    Die Gesellschaft hat keinerlei Handlungen vorgenommen oder zugelassen,
die im Rahmen von Umweltgesetzen zu einer Haftung anderen gegenüber führen
könnten, noch hat sie auf andere Weise eine solche Haftung herbeigeführt oder
Kenntnis von einer solchen Haftung oder dahingehenden Ansprüchen erhalten.

(c)    No hazardous substance, hazardous waste, contaminant, pollutant or toxic
substance (as such terms are defined in any applicable Environmental Law and
collectively referred to herein as “Hazardous Materials”) has been released,
placed, dumped or otherwise come to be located on, at, beneath or near any of
the assets or properties owned or leased by the Company

 

(c)    Es sind auf, in, unter oder nahe den im Besitz der Gesellschaft
befindlichen oder von dieser gemieteten oder gepachteten Vermögensgegenständen
oder Grundstücken und in darauf oder darunter befindlichem Oberflächen—  oder
Grundwasser keinerlei gefährliche Stoffe oder Abfälle, verun-reinigende Stoffe,
Schad—  oder Giftstoffe (wie jeweils in einschlägigen Umwelt-

 

-31-



--------------------------------------------------------------------------------

or any surface waters or groundwaters thereon or thereunder.

 

gesetzen definiert und hier gemeinsam als „gefährliche Stoffe“ bezeichnet)
freigesetzt, gelagert oder abgeladen worden oder auf andere Weise dort
hingelangt.

(d)    Except as disclosed on Section 2.22 of the Disclosure Schedule, the
Company does not own or operate, and has never owned or operated, aboveground or
underground storage tanks.

 

(d)    Außer wie in Nummer 2.22 der Disclosure Schedule (Anlage 2.22)
offengelegt, besitzt oder betreibt bzw. besaß oder betrieb die Gesellschaft
keinerlei ober—  oder unterirdische Vorratstanks.

(e)    With respect to any or all of the real properties leased by the Company:
(i) there are no asbestos-containing materials, urea formaldehyde insulation,
polychlorinated biphenyls or lead-based paints present at any such properties;
and (ii) there are no wetlands as defined under any Environmental Law located on
any such properties according to the confirmation of the respective owner of
such properties.

 

(e)    Im Hinblick auf bestimmte oder alle von der Gesellschaft gepachteten
Grundstücke (i) befinden sich keinerlei asbestbeinhaltende Stoffe,
Harnstoff-Formaldehyd-Isolierungen, PCB oder bleihaltige Anstriche auf diesen
Grundstücken und (ii) befinden sich auf diesen Grundstücken keine Feuchtgebiete
wie in Umweltgesetzen definiert gemäß der Bestätigung der jeweiligen Eigentümer.

(f)    None of the real properties leased by the Company: (i) has been used or
is now used for the generation, transportation, storage, handling, treatment or
disposal of any Hazardous Materials; or (ii) is identified on a listing of sites
which require or might require environmental cleanup.

 

(f)    Keines der von der Gesellschaft gepachteten Grundstücke (i) wurde oder
wird derzeit für die Erzeugung, den Transport, die Lagerung, den Umschlag oder
die Bearbeitung oder Entsorgung von gefährlichen Stoffen genutzt oder (ii) wird
in einer Aufstellung von Standorten geführt, die einer Sanierung bedürfen oder
bedürfen könnten.

(g)    No condition exists on any of the real properties leased by the Company
that upon the failure to act, the passage of time or the giving of notice would
give rise to liability under any Environmental Law.

 

(g)    Es liegen auf von der Gesellschaft gepachteten Grundstücken keine
Umstände vor, die bei einem Nichthandeln, durch Zeitablauf oder Benachrichtigung
zu einer Haftung nach einem der Umweltgesetze führen würden.

(h)    There are no ongoing investigations or negotiations, pending or
threatened administrative, judicial or regulatory proceedings, or consent
decrees or other

 

(h)    Es existieren keinerlei laufende Ermittlungen oder Verhandlungen,
schwebende oder drohende Verwaltungs-, Gerichts—  oder regulierungsbehördliche

 

-32-



--------------------------------------------------------------------------------

agreements in effect that relate to environmental conditions in, on, under,
about or related to the Company, its operations or the real properties leased by
the Company.

 

Verfahren, Anerkenntnisurteile oder sonstige Vereinbarungen, die sich auf
Umweltangelegenheiten in, auf, unter, bei oder im Zusammenhang mit der
Gesellschaft, ihrem Geschäftsbetrieb oder den von der Gesellschaft gepachteten
Grundstücken beziehen.

2.23    Labor Matters

 

2.23.    Arbeitsrechtliche Angelegenheiten

(a)    Except as set forth in Section 2.23(a) of the Disclosure Schedule: the
Company is not a party to any collective bargaining agreement or other labor
union contract (Betriebsvereinbarung) applicable to persons employed by the
Company. A works council does not exist in the Company.

 

(a)    Außer wie in Nummer 2.23(a) der Disclosure Schedule (Anlage 2.23 (a))
niedergelegt, ist die Gesellschaft nicht Partei von Tarifverträgen oder
sonstigen Vereinbarungen mit Gewerkschaften (Betriebsvereinbarungen) mit Geltung
für von der Gesellschaft Beschäftigte. Die Gesellschaft hat keinen Betriebsrat.

(b)    The Company does not retain persons which may be classified improperly as
independent contractors (Scheinselbständige). All foreign nationals employed
with the Company hold valid work permits.

 

(b)    Die Gesellschaft beschäftigt keine Personen, die als Scheinselbständige
eingestuft werden können. Alle bei der Gesellschaft beschäftigten ausländischen
Staatsangehörigen sind im Besitz gültiger Arbeitserlaubnisse.

2.24    Accuracy of Information

 

2.24.    Richtigkeit von Informationen

None of the representations, warranties or statements of the Sellers contained
in this Agreement, or in the Disclosure Schedule or exhibits hereto, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make any of such representations, warranties or statements
not misleading. All information relating to the Company which is known or would
on reasonable inquiry be known to the Sellers or to the Company’s directors or
officers and which may be material to a purchaser for value of the Shares has
been disclosed in writing to the Buyer and any such information arising on or
before the Closing Date will forthwith be disclosed in

 

Keine der in diesem Vertrag oder in der Disclosure Schedule oder den Anlagen zum
Vertrag enthaltenen Zusicherungen, Gewährleistungen oder Aussagen der Verkäufer
enthält unrichtige Darstellungen wesentlicher Tatsachen oder läßt wesentliche
Tatsachen aus, die erforderlich sind, damit diese Zusicherungen,
Gewährleistungen oder Aussagen nicht irreführend sind. Alle sich auf die
Gesellschaft beziehenden Informationen, die den Verkäufern oder den
Geschäftsführern oder leitenden Angestellten der Gesellschaft bekannt sind oder
nach Erkundigungen in angemessenem und zumutbarem Umfang bekannt wären und die
für einen Erwerber der Anteile gegen Entgelt

 

33



--------------------------------------------------------------------------------

writing to the Buyer. All projections included in any document provided to Buyer
were made in good faith and based on reasonable assumptions.

 

wesentlich sein könnten, sind der Käuferin schriftlich offengelegt worden, und
sämtliche Informationen, die am oder vor dem Abschlußstichtag bekannt werden,
werden der Käuferin unverzüglich schriftlich offengelegt. Sämtliche in einem der
der Käuferin zur Verfügung gestellten Dokumente enthaltenen Hochrechnungen oder
Vorausplanungen wurden in gutem Glauben erstellt und beruhen auf vernünftigen
Annahmen.

2.25    Accuracy of Books and Records

 

2.25.    Richtigkeit von Büchern und Unterlagen

The books of account, stock record books, and other records of the Company, all
of which have been made available to the Buyer, are complete and correct,
accurately reflect in reasonable detail the transactions to which the Company is
a party or by which its properties are bound in accordance with the applicable
German generally accepted accounting principles and have been maintained in
accordance with sound business practices.

 

Die Geschäftsbücher, Lagerbücher und sonstigen Unterlagen der Gesellschaft,
welche sämtlich der Käuferin zur Verfügung gestellt worden sind, sind
vollständig und zutreffend. Sie geben gemäß den allgemein anerkannten
Grundsätzen ordnungsmäßiger Buchführung in Deutschland mit ausreichenden
Einzelheiten die Transaktionen zutreffend wieder, an denen die Gesellschaft
beteiligt ist oder durch die Grundstücke der Gesellschaft Verpflichtungen
unterworfen sind. Die Geschäftsbücher, Lagerbücher und sonstigen Unterlagen der
Gesellschaft sind in Befolgung ordnungsmäßiger Geschäftspraktiken geführt
worden.

2.26    Sufficiency of Assets

 

2.26    Ausreichende Vermögensgegenstände

The assets, properties and rights of the Company constitute all of the assets,
properties and rights which are used in the operation of the business of the
Company and which are necessary or required for the conduct of such business as
currently conducted and as proposed to be conducted. There are no material
assets, properties or rights of any kind or nature that the Company has been
using, holding or operating in its business that will not be used, held or owned
by the Company immediately following the Closing. Without limiting the
generality of

 

Die Vermögensgegenstände, Grundstücke und Rechte der Gesellschaft stellen
sämtliche Vermögensgegenstände, Grundstücke und Rechte dar, die im
Geschäftsbetrieb der Gesellschaft verwendet werden und die für die Führung der
Geschäfte der Gesellschaft in der derzeitigen sowie in der geplanten Form
erforderlich sind oder benötigt werden. Es gibt keine wesentlichen
Vermögensgegenstände, Grundstücke oder Rechte gleich welcher Art oder
Beschaffenheit, die von der Gesellschaft bisher in ihrem Geschäftsbetrieb
genutzt

 

-34-



--------------------------------------------------------------------------------

the foregoing, the Company has all resources, including personnel and
institutional know-how (together with non-proprietary know-how to be provided by
third parties) to fully develop any products and product extensions currently
contemplated by the Company. Such products and product extensions will be owned
by the Company free and clear of any security interests, liens, encumbrances or
claims of any nature, unless disclosed in Sec. 2.26 of the Disclosure Schedule.

 

wurden, sich in ihrem Besitz befanden oder von ihr betrieben wurden und die von
der Gesellschaft unmittelbar nach dem Geschäftsabschluß nicht genutzt oder
betrieben oder sich in ihrem Besitz befinden werden. Ohne Einschränkung der
Allgemeingültigkeit des Vorstehenden verfügt die Gesellschaft über alle
Ressourcen, einschließlich von Personal und institutionellem Know-how (gemeinsam
mit von Dritten bereitzustellendem nicht gesetzlich geschütztem Know-how), um in
vollem Umfang sämtliche zur Zeit von der Gesellschaft in Betracht gezogenen
Produkte und Produkterweiterungen entwickeln zu können. Diese Produkte und
Produkterweiterungen werden sich frei von jeglichen Sicherungs—  oder
Pfandrechten, Belastungen oder Ansprüchen gleich welcher Art im Besitz der
Gesellschaft befinden, soweit nicht in Nr. 2.26 der Disclosure Schedule (Anlage
2.26) aufgeführt.

2.27    No other Guarantees, Representations or Warranties

 

2.27    Keine weiteren Garantien, Zusicherungen oder Gewährleistungen

Except for the representations and warranties contained in this Article II., the
Sellers make no other express or implied guarantee, representation or warranty
to the Buyer. The parties agree that the representations and warranties set
forth above are only designated for the specific remedies set forth in Article
VI., and that these representations and warranties shall not serve to provide
the Buyer with any other claims than those set forth in this Agreement, except
in the event of fraud (Arglist). The representations and warranties set out in
this Article II. Shall be deemed to be independent guarantees (selbständige
Garantieversprechen, Sec. 311 para. 1 German Civil Code/BGB), and shall under no
circumstances be construed as representations of the Sellers with respect to the
quality of the purchase object within the

 

Außer den in dieser Nummer II enthaltenen Zusicherungen und Gewährleistungen
geben die Verkäufer der Käuferin gegenüber keinerlei ausdrückliche oder
stillschweigende Garantien, Zusicherungen oder Gewährleistungen. Die Parteien
sind sich einig, daß die oben niedergelegten Zusicherungen und Gewährleistungen
nur für die spezifischen in Nummer VI beschriebenen Rechtsmittel bestimmt sind
und daß diese Zusicherungen und Gewährleistungen nicht dazu dienen sollen, der
Käuferin über die in diesem Vertrag beschriebenen hinausgehende Ansprüche
einzuräumen, mit Ausnahme von Fällen von Arglist. Die in dieser Nummer II
beschriebenen Zusicherungen und Gewährleistungen gelten als selbständige
Garantieversprechen im Sinne des § 311 (1)

 

-35-



--------------------------------------------------------------------------------

meaning of Sec. 443 German Civil Code/BGB (Garantie für die Beschaffenheit der
Sache). Therefore, the application of Sec. 444 German Civil Code/BGB is hereby
unanimously waived and excluded by the parties. Should any court or arbitral
tribunal determine that the representations and warranties of the Sellers
pursuant to this Article II hereof are considered to be or to be treated as if
they were guarantees within the meaning of Sec. 443 German Civil Code/BGB, and
should, as a result thereof, any of the limitations provided in this Article II
hereof be invalid or unenforceable, the parties herewith acknowledge and agree
that the representations and warranties of the Sellers shall constitute
agreements between the parties regarding characteristics
(Beschaffenheitsvereinbarung) of the Company, their respective business, and the
shares to be sold pursuant to Sec. 434 German Civil Code/BGB. In particular, no
representation or warranty for the value, the past, present or future
profitability of the Company is given.

 

BGB und sind unter keinen Umständen als Garantie der Verkäufer für die
Beschaffenheit des Kaufgegenstandes im Sinne von § 443 BGB auszulegen. Daher
wird von den Parteien hiermit einstimmig auf die Anwendung des § 444 BGB
verzichtet und dieser ausgeschlossen. Sollte ein Gericht oder Schiedsgericht
entscheiden, daß die Zusicherungen und Gewährleistungen der Verkäufer nach
dieser Nummer II als Garantien im Sinne von § 443 BGB gelten oder so behandelt
werden sollen, als stellten sie solche Garantien dar, und sollte als Ergebnis
dessen eine der in dieser Nummer II dieses Vertrages vereinbarten Beschränkungen
ungültig oder undurchsetzbar werden, so erkennen die Parteien hiermit an und
vereinbaren, daß die Zusicherungen und Gewährleistungen der Verkäufer
Beschaffenheitsvereinbarungen zwischen den Parteien bezüglich der Gesellschaft,
ihrer jeweiligen Geschäftstätigkeit und den nach § 434 BGB zu verkaufenden
Anteilen darstellen. Insbesondere wird keine Zusicherung oder Gewährleistung für
den Wert oder die Ertragskraft der Gesellschaft in der Vergangenheit, der
Gegenwart oder der Zukunft gegeben bzw. Übernommen.

§ III.    REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

§ III.    ZUSICHERUNGEN UND GEWÄHRLEISTUNGEN DER KÄUFERIN

The Buyer hereby represents, warrants and agrees as follows:

 

Die Käuferin macht hiermit folgende Zusicherungen und übernimmt folgende
Gewährleistungen und Verpflichtungen:

3.1    Corporate Organization

 

3.1.    Gesellschaftsstruktur

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the Kingdom of Belgium and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted.

 

Die Käuferin ist eine nach den Gesetzen des Königreiches Belgien ordnungsgemäß
gegründete, rechtsgültig bestehende und angesehene Kapitalgesellschaft und
verfügt über sämtliche erforderliche gesellschaftsrechtliche Vollmachten und

 

-36-



--------------------------------------------------------------------------------

   

Befugnisse zum Besitz ihrer Grundstücke und Vermögensgegenstände und zum Betrieb
ihres Geschäfts in der derzeitigen Form.

3.2    Validity of Agreement

 

3.2.    Rechtswirksamkeit des Vertrages

The Buyer has the corporate power to enter into this Agreement and to carry out
its obligations hereunder. The execution and delivery of this Agreement and the
performance of the Buyer’s obligations hereunder have been duly authorized by
the board of directors of the Buyer, and no other corporate proceedings on the
part of the Buyer are necessary to authorize such execution, delivery and
performance. This Agreement has been duly executed by the Buyer and constitutes
the valid and binding obligation of the Buyer enforceable against the Buyer in
accordance with its terms.

 

Die Käuferin hat die gesellschaftsrechtlichen Befugnisse zum Abschluß dieses
Vertrages und zur Erfüllung der sich daraus ergebenden Verpflichtungen. Der
Abschluß dieses Vertrages sowie die Erfüllung der sich daraus ergebenden
Verpflichtungen der Käuferin sind durch den Vorstand (Board of Directors) der
Käuferin ordnungsgemäß genehmigt worden, und auf Seiten der Käuferin sind keine
weiteren gesellschaftsrechtlichen Verfahrensschritte erforderlich, um diesen
Abschluß und die Erfüllung zu autorisieren. Dieser Vertrag wurde von der
Käuferin ordnungsgemäß ausgefertigt und begründet eine rechtsverbindliche
Verpflichtung der Käuferin, deren Erfüllung gemäß den Bedingungen des Vertrages
gegenüber der Käuferin erzwungen werden kann.

3.3    No Conflict or Violation; No Defaults

 

3.3.    Keine Kollision, kein Verstoß, keine Verletzung

The execution, delivery and performance by the Buyer of this Agreement does not
and will not violate or conflict with any provision of its Certificate of
Incorporation or By-laws and does not and will not violate any provision of law,
or any order, judgment or decree of any court or other governmental or
regulatory authority, nor violate or result in a breach of or constitute (with
due notice or lapse of time or both) a default under any contract, lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which the Buyer is a party or by which it is bound or to which any
of its properties or assets is subject, nor result in the creation or imposition
of any lien, charge or encumbrance of any kind whatsoever upon any of its
properties or assets where such violations, breaches or

 

Die Durchführung und Erfüllung dieses Vertrages durch die Käuferin begründen
weder jetzt noch in Zukunft eine Verletzung der oder einen Widerspruch zu den
Bestimmungen ihrer Gründungsurkunde oder Satzung oder einen Verstoß gegen eine
Rechtsvorschrift oder einen Beschluß, ein Urteil oder eine Verordnung eines
Gerichts oder einer sonstigen Regierungs—oder Regulierungsbehörde, noch
begründen sie eine Verletzung der oder führen zu einer Nichteinhaltung von
vertraglichen Pflichten oder (nach ordnungsgemäßer Mahnung oder durch Zeitablauf
oder durch beides) zu einem Verzug im Hinblick auf Bestimmungen eines Vertrages,
eines Miet—  oder Pachtvertrages, Darlehensvertrages, einer Hypothek,
Besicherungsvereinbarung, Treuhandvertrages oder einer sonstigen

 

-37-



--------------------------------------------------------------------------------

defaults in the aggregate would have a material adverse effect on the
transactions contemplated hereby or on the assets, properties, business,
operations, net income or financial condition of the Buyer.

 

Vereinbarung oder Urkunde, zu deren Parteien die Käuferin zählt oder die sie
vertraglich bindet oder der ihre Grundstücke oder Vermögensgegenstände
unterliegen, noch führen sie zur Schaffung oder Auferlegung eines Pfand—  oder
Sicherungsrechts oder einer Belastung gleich welcher Art hinsichtlich ihrer
Grundstücke oder Vermögensgegenstände, sofern solche Verstöße, Verletzungen oder
ein solcher Verzug in ihrer Gesamtheit eine wesentliche nachteilige Wirkung für
die hierin in Betracht gezogenen Transaktionen oder die Vermögensgegenstände,
Grundstücke, Geschäftstätigkeit oder den Betrieb der Gesellschaft, den
Nettogewinn oder die finanzielle Situation der Käuferin hätten.

§ IV.    COVENANTS

 

§ IV.    VERPFLICHTUNGEN

4.1    Access to Properties and Records

 

4.1    Zugang zu Grundstücken und Unterlagen

The Sellers have afforded and have caused the Company to afford, to the Buyer
and the Buyer’s accountants, counsel and representatives full access during
normal business hours throughout the period from October 2002 until January 2003
to all the Company’s properties, books, contracts, Commitments and records
(including, but not limited to, all environmental studies, reports and other
environmental records) (“Due Diligence”) and, during such period, have furnished
promptly to the Buyer all information concerning the Company’s business,
properties, liabilities and personnel as the Buyer requested, provided that no
investigation or receipt of information pursuant to this Section 4.1 did affect
any representation or warranty of the Sellers or the conditions to the
obligations of the Buyer. At the Buyer’s sole option, the Buyer shall be
permitted, subject to any required landlord consent, which the Sellers will use
their best

 

Die Verkäufer haben der Käuferin sowie den Wirtschaftsprüfern, Rechtsberatern
und Vertretern der Käuferin zwischen Oktober 2002 und Januar 2003 während der
üblichen Geschäftszeiten in vollem Umfang Zugang zu den Grundstücken, Büchern,
Verträgen, vertraglichen Verpflichtungen und Unterlagen (einschließlich
insbesondere aller Umweltstudien und—  berichte und sonstiger sich auf
Umweltfragen beziehender Unterlagen) gewährt („Due Diligence“) und die
Gesellschaft veranlasst, den oben Genannten einen solchen Zugang ebenfalls zu
gewähren, und während dieses Zeitraums der Käuferin unverzüglich sämtliche von
dieser verlangten Informationen zur Verfügung stellen, die die
Geschäftstätigkeit, Grundstücke, Verbindlichkeiten sowie die Arbeitnehmer der
Gesellschaft betreffen, vorausgesetzt, daß eine Untersuchung der Informationen
bzw. der Erhalt von Informationen nach Maßgabe dieser

 

-38-



--------------------------------------------------------------------------------

efforts to obtain, to conduct testing and analysis of soil, groundwater,
building components, tanks, containers and equipment to confirm the condition of
the real property and improvements thereon.

 

Nummer 4.1 Zusicherungen oder Gewährleistungen der Verkäufer bzw. die
Bedingungen für das Entstehen von Verpflichtungen für die Käuferin nicht
berührt. Nach alleiniger Wahl der Käuferin ist es dieser gestattet,
vorbehaltlich einer ggf. erforderlichen Genehmigung eines Vermieters — für deren
Erlangung die Verkäufer sich nach besten Kräften einsetzen werden —
Untersuchungen und Analysen des Bodens und des Grundwassers sowie von
Gebäudebestandteilen, Tanks, Behältern und Einrichtungen vorzunehmen, um den
Zustand des Grundstücks sowie von Grundstücksbestandteilen zu bestätigen.

4.2    Negotiations

 

4.2.    Verhandlungen

From and after the date hereof, neither the Sellers, the Company nor its
officers, directors, employees, Affiliates, stockholders, representatives,
agents, nor anyone acting on behalf of them shall (i) solicit, initiate,
knowingly encourage (including by way of furnishing information) or knowingly
take any other action to facilitate any inquiry or the making of any proposal
which constitutes, or may reasonably be expected to lead to, any acquisition or
purchase of a substantial amount of assets of, or any debt or equity interest
in, the Company or any merger, consolidation, business combination, sale of
substantially all assets, sale, license or other transfer of any material
assets, sale of securities, recapitalization, liquidation, dissolution or
similar transaction involving the Company or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or materially delay or materially dilute the benefits to the Buyer
of this Agreement and the transactions contemplated hereby (collectively, the
“Transaction Proposals”) or agree to or endorse any Transaction Proposal or (ii)
propose, enter into or participate in any

 

Vom Datum dieses Vertrages an werden weder die Verkäufer noch die Gesellschaft,
ihre leitenden Angestellten, Geschäftsführer oder Arbeitnehmer, mit der
Gesellschaft verbundene Unternehmen, Anteilseigner, Vertreter oder Beauftragte
noch für diese handelnde Personen (i) um eine Anfrage oder die Abgabe eines
Angebots nachsuchen oder eine solche initiieren, wissentlich unterstützen
(einschließlich durch die Zurverfügungstellung von Informationen) oder
wissentlich andere Schritte unternehmen, die eine Anfrage oder die Abgabe eines
Angebots ermöglichen, welches einen Erwerb oder Kauf eines wesentlichen Teils
der Vermögensgegenstände der Gesellschaft oder der Schulden oder einer
Beteiligung am Gesellschaftskapital der Gesellschaft oder eine Fusion, eine
Verschmelzung, einen Unternehmenszusammenschluß, einen Verkauf im wesentlichen
aller Vermögensgegenstände, einen Verkauf, eine Lizenzierung oder sonstige
Übertragung von wesentlichen Vermögensgegenständen, einen Verkauf von
Wertpapieren, eine Kapitalumschichtung, oder eine Abwicklung, Auflösung oder
ähnliche Transaktion hinsichtlich der Gesellschaft oder eine

 

-39-



--------------------------------------------------------------------------------

discussions or negotiations regarding any of the foregoing, or furnish to any
other person any information with respect to its business, properties or assets
or any of the foregoing, or otherwise cooperate in any way with, or assist or
participate in, knowingly facilitate or encourage, any effort or attempt by any
other person to do or seek any of the foregoing. The Sellers shall promptly
communicate to the Buyer any inquiries or communications concerning any such
Transaction Proposal which they may receive or of which they may become aware.

 

jegliche andere Transaktion darstellt bzw. von der man vernünftigerweise
annehmen kann, daß sie dazu führen wird und deren Vollzug den Nutzen der
Käuferin aus diesem Vertrag und den darin in Betracht gezogenen Transaktionen
behindern, beeinträchtigen, verhindern, wesentlich verzögern oder wesentlich
verwässern würde bzw. aufgrund derer man eine solche Behinderung,
Beeinträchtigung, Verhinderung, Verzögerung oder Verwässerung vernünftigerweise
erwarten könnte (gemeinsam die „vorgeschlagenen Transaktionen“), noch eine
solche vorgeschlagene Transaktion vereinbaren oder dieser zustimmen oder (ii)
Gespräche oder Verhandlungen im Hinblick auf eine der vorerwähnten Transaktionen
vorschlagen, aufnehmen oder sich daran beteiligen, noch Dritten Informationen im
Hinblick auf ihre Geschäftstätigkeit, Grundstücke oder Vermögensgegenstände oder
eine der oben genannten Transaktionen zur Verfügung stellen oder in anderer
Weise an Anstrengungen oder Versuchen Dritter zur Durchführung oder Erlangung
einer der vorstehenden Transaktionen mitwirken, diese unterstützen, sich daran
beteiligen, wissentlich ermöglichen oder ermuntern. Die Verkäufer haben von
jeglichen Anfragen oder Mitteilungen hinsichtlich solcher vorgeschlagener
Transaktionen, die sie ggf. erhalten oder die ihnen zur Kenntnis gelangen, der
Käuferin unverzüglich Mitteilung zu machen.

4.3    Consents and Approvals

 

4.3    Zustimmungen und Genehmigungen

The Sellers shall use their best efforts to obtain, or cause the Company to
obtain, all necessary consents, waivers, authorizations and approvals of all
governmental and regulatory authorities, domestic and foreign, and of all other
persons, firms or corporations required in connection with the execution,
delivery and performance by them of this Agreement and the Escrow Agreement.

 

Die Verkäufer werden sich nach besten Kräften bemühen bzw. die Gesellschaft
veranlassen, alle erforderlichen Zustimmungen, Verzichterklärungen, Erlaubnisse
und Genehmigungen von sämtlichen in—  wie ausländischen Regierungs—  und
Regulierungsbehörden sowie von allen sonstigen Personen, Unternehmen oder
Gesellschaften

 

-40-



--------------------------------------------------------------------------------

   

einzuholen, welche im Zusammenhang mit der Ausfertigung und Durchführung dieses
Vertrages und des Escrow-Vertrages durch sie erforderlich sind.

4.4    Further Assurances

 

4.4.    Weitere Verpflichtungen

Upon the request of the Buyer at any time after the Closing Date, the Sellers
will forthwith execute and deliver such further instruments of assignment,
transfer, conveyance, endorsement, direction or authorization and other
documents as the Buyer or its or its counsel may request in order to perfect
title of the Buyer and its successors and assigns to the Shares or otherwise to
effectuate the purposes of this Agreement and the Escrow Agreement.

 

Auf Verlangen der Käuferin werden die Verkäufer jederzeit nach dem
Abschlußstichtag unverzüglich jegliche weiteren Abtretungs-, Übertragungs-,
Grundstückübertragungs-, Bestätigungs-, Anweisungs—  oder Ermächtigungsurkunden
oder sonstige Dokumente ausfertigen und zustellen, die die Käuferin oder deren
Rechtsberater ggf. Verlangen, um das Eigentumsrecht der Käuferin und deren
Rechtsnachfolger und Abtretungsempfänger an den Anteilen rechtswirksam werden zu
lassen oder in anderer Weise die Zwecke dieses Vertrages und des
Escrow-Vertrages herbeizuführen.

4.5    Best Efforts

 

4.5.    Bemühenszusage

Upon the terms and subject to the conditions of this Agreement, each of the
Sellers will use such Seller’s best efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable consistent with applicable law to consummate and make effective in the
most expeditious manner practicable the transactions contemplated hereby and by
the Escrow-Agreement.

 

Nach Maßgabe der Bestimmungen dieses Vertrages und vorbehaltlich von dessen
Bedingungen wird jeder der Verkäufer sich nach besten Kräften bemühen, sämtliche
Maßnahmen zu ergreifen bzw. Zu veranlassen, daß sämtliche Maßnahmen ergriffen
werden und alles zu unternehmen bzw. Zu veranlassen, daß alles unternommen wird,
was in Übereinstimmung mit geltendem Recht erforderlich, angebracht oder ratsam
ist, um die hierin und im Escrow-Vertrag beabsichtigten Transaktionen so schnell
wie praktisch möglich zu vollziehen und wirksam werden zu lassen.

4.6    Notice of Breach

 

4.6.    Mitteilung einer Verletzung

Through the Closing Date, each of the parties hereto shall promptly give to the
other parties written notice with particularity upon having knowledge of any
matter that may constitute a breach of any representation, warranty,

 

Bis zum Übergangsstichtag wird jede der Vertragsparteien den anderen
unverzüglich mit genügender Substantiierung schriftlich Mitteilung machen,
sobald ihr Umstände zur Kenntnis gelangen, welche eine Verletzung

 

-41-



--------------------------------------------------------------------------------

agreement or covenant contained in this Agreement.

 

einer in diesem Vertrag enthaltenen Zusicherung, Gewährleistung, Vereinbarung
oder Versicherung darstellen können.

4.7    Intellectual and Industrial Property Transfer Agreements

 

4.7.    Übertragungsverträge hinsichtlich geistiger Eigentumsrechte und
gewerblicher Schutzrechte

The Sellers agree to enter into agreements with the Company until the signing
hereof to transfer to the Company all intellectual and industrial property
rights, patents, trademarks and utility and design models (together hereinafter
referred to as the “IP Rights”) and to take any action in the future which may
be necessary in order to maintain the IP-Rights.

 

Die Verkäufer verpflichten sich, Verträge zur Übertragung sämtlicher geistigen
Eigentumsrechte und gewerblichen Schutzrechte, Patente, Markenzeichen und
Gebrauchs—  und Geschmacksmuster (nachstehend gemeinsam als „Geistige
Eigentumsrechte und Gewerbliche Schutzrechte” bezeichnet) bis zum Tag der
Unterzeichnung dieses Vertrages mit der Gesellschaft zu schließen bzw. Auch
zukünftig sämtliche Rechtshandlungen vorzunehmen, die zur Aufrechterhaltung der
Geistigen Eigentumsrechte und Gewerblichen Schutzrechte erforderlich sind.

4.8    [intentionally omitted]

 

4.8    [entfällt]

4.9    Confidential Information

 

4.9    Vertrauliche Informationen

Each party hereto shall not, directly or indirectly, disclose to any person or
entity or use any information not in the public domain or generally known in the
industry, in any form, whether acquired prior to or after the Closing Date,
received from another party hereto relating to the business and operations of
the Company, the Buyer, their respective subsidiaries or Affiliates, including
but not limited to information regarding customers, vendors, suppliers, trade
secrets, training programs, manuals or materials, technical information,
contracts, systems, procedures, mailing lists, know-how, trade names,
improvements, price lists, financial or other data (including the revenues,
costs or profits associated with any of the Company’s

 

Keine Vertragspartei wird Informationen direkt oder indirekt Personen oder
Organisationen offenlegen bzw. Informationen verwenden, die nicht der
Öffentlichkeit frei zugänglich oder in der Branche allgemein bekannt sind, und
zwar in jedweder Form, gleich ob diese vor oder nach dem Abschlußstichtag
erworben wurden oder von einer anderen Vertragspartei erhalten und mit der
Geschäftstätigkeit und den Unternehmungen der Gesellschaft, der Käuferin, deren
jeweiligen Tochtergesellschaften oder verbundenen Unternehmen in Zusammenhang
stehen, einschließlich insbesondere Informationen im Hinblick auf Kunden,
Lieferanten, Leistungserbringer, Betriebsgeheimnisse,

 

-42-



--------------------------------------------------------------------------------

products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer and industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company, the Buyer or any of their respective subsidiaries or Affiliates.

 

Schulungsprogramme, Handbücher oder Unterlagen, technische Informationen,
Verträge, Systeme, Betriebsabläufe, Adreßlisten, Know-how, Handelsmarken,
Verbesserungen, Preislisten, Finanz—  oder andere Daten (einschließlich des
Ertrags, der Kosten oder der Gewinne im Zusammenhang mit Produkten oder
Dienstleistungen der Gesellschaft), Geschäftspläne, Codebücher, Rechnungen und
sonstige Finanzausweise, Computerprogramme, Softwaresysteme, Datenbanken,
Disketten, Ausdrucke, Pläne (geschäftlicher, technischer oder sonstiger Art),
Kunden—  und Branchenlisten, Schriftwechsel, interne Berichte, Personalakten,
Verkaufs—  und Werbematerial, Telefonnummern, Namen, Anschriften oder sonstige
Informationssammlungen, gleich ob in schriftlicher Form vorliegend oder nicht,
die im Rahmen der Geschäftstätigkeit der Gesellschaft, der Käuferin oder deren
jeweiligen Tochtergesellschaften oder verbundenen Unternehmen genutzt werden
oder wurden.

4.10    Non-Solicitation of Clients and Employees

 

4.10    Keine Abwerbung von Kunden und Mitarbeitern

Except as set forth on Schedule 4.10, during the Restricted Period (as defined
in Section 4.12), the Sellers shall not, directly or indirectly, for themselves
or on behalf of or in conjunction with any other person, partnership,
corporation or other entity, (a) directly or indirectly solicit, endeavor to
entice away from the Company, or otherwise directly or indirectly interfere with
the relationship of the Company with any person or entity who, to the knowledge
of any Seller, is employed by or otherwise engaged to perform services for the
Company or (b) directly or indirectly solicit, endeavor to entice away from the
Company, or otherwise directly or indirectly interfere with the relationship of
the Company with any person or entity who, to the knowledge of any Seller is, or
was within the then most recent three

 

Außer wie in Anlage 4.10 niedergelegt werden während des Beschränkungszeitraums
(wie in Nummer 4.12 definiert) die Verkäufer weder direkt noch indirekt und
weder für sich selbst noch im Namen von oder in Zusammenarbeit mit anderen
Personen, Personen—  oder Kapitalgesellschaften oder sonstigen Organisationen
(a) der Gesellschaft Personen oder Organisationen direkt oder indirekt abwerben
oder von dieser wegzulocken versuchen, oder in anderer Weise direkt oder
indirekt in die Beziehungen der Gesellschaft zu diesen Personen oder
Organisation eingreifen, die nach Wissen eines der Verkäufer bei der
Gesellschaft angestellt oder für diese in anderer Weise tätig sind oder (b) der
Gesellschaft direkt oder indirekt Personen oder Organisationen abwerben oder von

 

-43-



--------------------------------------------------------------------------------

 

year period, a client or customer of the Company.

 

dieser wegzulocken versuchen oder in anderer Weise direkt oder indirekt in die
Beziehungen der Gesellschaft zu Personen oder Organisationen eingreifen, die
nach Wissen eines der Verkäufer Klienten oder Kunden der Gesellschaft sind bzw.
Innerhalb des jeweils letzten Dreijahreszeitraums waren.

4.11    Cooperation on Tax Matters

 

4.11    Zusammenarbeit in Steuerfragen

The Buyer and the Sellers shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the preparation and filing of
any tax return, statement, report or form, any audit, litigation or other
proceeding with respect to taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Company and the Sellers agree (i) to retain all books and records with respect
to tax matters pertinent to the Company relating to any pre-closing tax period,
and to abide by all record retention agreements entered into with any taxing
authority and (ii) to give the other party reasonable written notice prior to
destroying or discarding any such books and records and, if the party so
requests, the Company or the Sellers, as the case may be, shall allow the other
party to take possession of such books and records.

 

Die Käuferin und die Verkäufer werden, sofern und soweit von der jeweils anderen
Partei in vertretbarem Umfang verlangt, im Zusammenhang mit der Erstellung und
Einreichung von Steuererklärungen, Aussagen, Berichten oder Formularen,
Prüfungen, Rechtsstreitigkeiten oder sonstigen Verfahren im Hinblick auf
Steuerangelegenheiten vollumfänglich zusammenarbeiten. Diese Zusammenarbeit
umfaßt auch die Aufbewahrung sowie (auf Verlangen der jeweils anderen Partei)
die Zurverfügungstellung von Unterlagen und Informationen, die bei vernünftiger
Betrachtungsweise für eine solche Prüfung, Rechtsstreitigkeit oder sonstiges
Verfahren relevant sind, sowie die Zurverfügungstellung von Mitarbeitern in für
beide Seiten geeigneter Weise zur Bereitstellung von zusätzlichen Informationen
sowie die Erläuterung von im Rahmen dieser Bestimmung zur Verfügung gestellten
Unterlagen. Die Gesellschaft und die Verkäufer verpflichten sich, (i) alle
Bücher und Unterlagen hinsichtlich von Steuerangelegenheiten bezüglich der
Gesellschaft aufzubewahren, die sich auf Zeiträume vor dem Abschlußstichtag
beziehen, sowie (ii) der anderen Partei vor der Vernichtung oder Entsorgung
dieser Bücher und Unterlagen in angemessener und vertretbarer Weise Mitteilung
zu machen, und falls die Partei dieses wünscht, werden die Gesellschaft bzw. Die
Verkäufer wie jeweils zutreffend der jeweils anderen Partei gestatten, die
Bücher und Unterlagen in Besitz zu nehmen.

 

-44-



--------------------------------------------------------------------------------

 

4.12    Non-Competition

 

4.12    Wettbewerbsverbot

The Sellers acknowledge that the agreements and covenants contained in this
Section are essential to protect the value of the Company’s business and assets
and by virtue of their current relationship with the Company, the Sellers have
obtained such knowledge, contacts, know-how, training and experience and there
is a substantial probability that such knowledge, know-how, contacts, training
and experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment. The Sellers also acknowledge
that the Buyer has purchased all of the outstanding shares of the Company
partially in reliance on the material covenants made by the Sellers in this
Section, and that the Buyer would not have acquired the shares of the Company
from the Sellers in the absence of the covenants made by the Sellers in this
Section. Therefore, the Sellers agree that for the period commencing on the date
of this Agreement and ending on the second anniversary of the Closing Date
hereunder (such period is hereinafter referred to as the “Restricted Period”),
the Sellers shall not participate or engage, directly or indirectly, for
themselves or either of them or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, shareholder, partner, joint venturer, investor or otherwise,
in any business activities if such activity consists of any activity which
competes directly with the actual or presently intended business activities
(development, manufacturing, production and sale of calcium phosphate cements
for the application in orthopaedics, trauma sciences and spine surgery and the
relating mixture systems) of the Company.

 

Die Verkäufer erkennen an, daß die in diesem Abschnitt enthaltenen
Vereinbarungen und vertraglichen Zusicherungen für den Schutz des Werts der
Geschäftstätigkeit und der Vermögensgegenstände der Gesellschaft von
wesentlicher Bedeutung sind und daß die Verkäufer aufgrund ihres bestehenden
Verhältnisses zu der Gesellschaft Kenntnisse, Kontakte, Know-how, Schulungen und
Erfahrungen erworben haben und daß eine wesentliche Wahrscheinlichkeit besteht,
daß diese Kenntnisse, Know-how, Kontakte, Schulungen und Erfahrungen benutzt
werden könnten, um einem Wettbewerber der Gesellschaft einen wesentlichen
Vorteil zu verschaffen bzw. der Gesellschaft wesentlich zu schaden. Die
Verkäufer erkennen ferner an, daß die Käuferin sämtliche Geschäftsanteile der
Gesellschaft teilweise im Vertrauen auf die von den Verkäufern in diesem
Abschnitt abgegebenen wesentlichen Versicherungen erworben hat und daß die
Käuferin bei Nichtvorliegen der von den Verkäufern in diesem Abschnitt
abgegebenen Versicherungen die Anteile der Gesellschaft nicht von den Verkäufern
erworben hätte. Daher verpflichten sich die Verkäufer, sich während eines
Zeitraums, der mit dem Datum dieses Vertrages beginnt und am zweiten Jahrestag
des in diesem Vertrag bestimmten Abschlußstichtags endet (dieser Zeitraum wird
nachstehend als „Beschränkungszeitraum“ bezeichnet), weder direkt noch indirekt
für sich selbst noch für einen einzelnen von ihnen noch im Namen von oder in
Zusammenarbeit mit einer Person, Personen—  oder Kapitalgesellschaft oder
sonstigen Organisation, gleich ob als Arbeitnehmer, Vertreter, leitender
Angestellter, Vorstandsmitglied, Anteilseigner, Teilhaber, Mitunternehmer im
Rahmen eines Joint

 

-45-



--------------------------------------------------------------------------------

   

Venture, Investor oder auf sonstige Weise an einer Geschäftstätigkeit zu
beteiligen oder eine solche aufzunehmen, wenn diese in einer Tätigkeit besteht,
die mit den tatsächlichen oder derzeit geplanten geschäftlichen Aktivitäten
(Entwicklung, Herstellung, Produktion und Verkauf von Calziumphosphatzementen
für die Anwendung in der Orthopädie, Traumatologie und Wirbelsäulenchirurgie und
dazugehörige Mischsysteme) der Gesellschaft in unmittelbarer Konkurrenz steht.

§ V.    CONDITIONS PRECEDENT

 

§ V.    AUFSCHIEBENDE BEDIN-GUNGEN

5.1    Transfer of the Shares

 

5.1.    Übertragung der Anteile

The Share transfer shall become effective in rem upon the payment of the Initial
Purchase Price to the Sellers as set forth in Section 1.3, the receipt of which
the Sellers shall confirm to the Buyer in writing.

 

Die Übertragung der Anteile wird mit Zahlung des Anfangskaufpreises (Initial
Purchase Price) an die Verkäufer wie in Nummer 1.3 bestimmt dinglich wirksam,
wobei die Verkäufer der Käuferin den Erhalt des Anfangskaufpreises (Initial
Purchase Price) schriftlich zu bestätigen haben.

5.2    Conditions Precedent for Payment of Initial Purchase Price

 

5.2    Aufschiebende Bedingungen für die Zahlung des Anfangskaufpreises

The payment of the Initial Purchase Price shall become due and payable in
accordance with Section 1.3 of this Agreement upon the fulfillment of the
following conditions precedent:

 

Der Anfangskaufpreis ist gemäß den Bestimmungen aus § 1.3 dieses Vertrages zur
Zahlung fällig, sobald sämtliche folgenden aufschiebenden Bedingungen
eingetreten sind:

—(a)    Employment Agreements of Dr. Robert Wenz and Dr. Jörg Meyer with the
Company have been signed by Dr. Robert Wenz and Dr. Jörg Meyer and delivered to
the Buyer;

 

—(a)    Einseitige Unterzeichnung der Anstellungsverträge zwischen Herrn Dr.
Robert Wenz und Herrn Dr. Jörg Meyer mit der Gesellschaft durch Herrn Dr. Wenz
und Herrn Dr. Meyer und Übergabe der unterzeichneten Verträge an die Käuferin;

—(b)    Agreements between the Sellers and the Company with regard to the
transfer of IP-Rights pursuant to Sec. 4.7 hereof have been duly signed;

 

—(b)    Abschluß der Verträge zwischen Verkäufern und der Gesellschaft
hinsichtlich der Übertragung der geistigen Eigentumsrechte und gewerblichen
Schutzrechte gemäß § 4.7 dieses Vertrages;

 

-46-



--------------------------------------------------------------------------------

—(c)    The Escrow Agreement has been signed.

 

—(c)    Abschluß des Escrow-Vertrages.

§ VI.    INDEMNIFICATION

 

§ VI.    FREISTELLUNG

6.1    Damages

 

6.1.    Schadenersatz

If any of the representations and warranties of the Sellers contained in Article
II is not true and/or incomplete or in the event of the failure of any Seller to
perform or observe any covenant or agreement contained herein (an “Event of
Sellers’ Breach”), the Buyer shall have the right to demand that the Sellers
bring about the situation that would exist if such representation or warranty
were true and/or complete or such covenant or agreement performed
(Naturalrestitution) within thirty (30) days after the receipt of a respective
request in writing of the Buyer. If (i) the Sellers do not so bring about the
situation, or (ii) the bringing about of the situation that would exist if such
representation or warranty were true and / or complete or such covenant or
agreement performed is impossible or would require interference with the
business of the Company, the Sellers shall be liable to the Buyer for damages
for such breach or non-performance (Schadenersatz wegen Nichterfüllung). The
liability for such breach or non-performance shall be limited to € 200,000.00 in
the maximum. Claims for consequential damages (Mangelfolgeschäden) and lost
profits (entgangener Gewinn) are hereby expressly waived and excluded.

 

Sollte eine der von den Verkäufern in Nummer II gegebenen Zusicherungen oder
Gewährleistungen unzutreffend und/oder unvollständig sein, oder sollte einer der
Verkäufer eine der in diesem Vertrag enthaltenen Versicherungen oder
Vereinbarungen nicht erfüllen oder befolgen (eine „Vertragsverletzung durch die
Verkäufer“), so ist die Käuferin berechtigt, zu verlangen, daß die Verkäufer
innerhalb von dreißig (30) Tagen nach Erhalt einer entsprechenden schriftlichen
Aufforderung von der Käuferin die Situation herbeiführen, die vorliegen würde,
wenn die Zusicherung oder Gewährleistung zutreffend und/oder vollständig wäre
oder wenn die Versicherung oder Vereinbarung erfüllt worden wäre
(Naturalrestitution). Wenn (i) die Verkäufer die Situation nicht wie verlangt
herbeiführen oder (ii) die Herbeiführung der Situation, die vorliegen würde,
wenn diese Zusicherung oder Gewährleistung zutreffend und/oder vollständig wäre
oder wenn die Versicherung oder Vereinbarung erfüllt worden wäre, unmöglich ist
oder einen Eingriff in die Geschäftstätigkeit der Gesellschaft erfordern würde,
so übernehmen die Verkäufer gegenüber der Käuferin, oder nach Ermessen der
Käuferin gegenüber der Gesellschaft, eine Haftung für Schadenersatz wegen
Nichterfüllung. Die Schadensersatzpflicht ist beschränkt auf höchstens
€ 200.000,00. Auf Ansprüche für Mangelfolgeschäden und entgangenen Gewinn wird
hiermit ausdrücklich verzichtet, und diese werden ausdrücklich ausgeschlossen.

 

-47-



--------------------------------------------------------------------------------

6.2    Limitation of Losses/Remedy

 

6.2.    Beschränkung von Verlusten/Rechtsmittel

Any obligation of the Sellers pursuant to Article II shall exist only to the
extent: (i) the Buyer informed the Sellers without undue delay about the alleged
breach of the respective representation, warranty, covenant or agreement; and
(ii) the Buyer shall be obligated to mitigate any damages of which it becomes
aware in connection with this Agreement.

 

Eine Verpflichtung der Verkäufer gemäß Nummer II besteht nur, soweit (i) die
Käuferin die Verkäufer unverzüglich von der angeblichen Verletzung der
betreffenden Zusicherung, Gewährleistung, Versicherung oder Vereinbarung in
Kenntnis gesetzt hat und (ii) die Käuferin verpflichtet ist, einen Schaden zu
mindern, der ihr im Zusammenhang mit diesem Vertrag zur Kenntnis gelangt.

6.3    Limitation Period

 

6.3.    Verjährungsfrist

Claims arising out of and in connection with this Agreement and its
implementation, in particular claims for breach of representations, warranties,
covenants and agreements herein, shall become time-barred (verjährt) on December
31, 2004. However, (i) claims for a breach of representations and warranties
relating to defects of title shall become time-barred five (5) years after the
date hereof; and (ii) claims for a breach of representations and warranties
relating to tax matters shall become time-barred six months after the relevant
tax assessment has become final and non-appealable.

 

Ansprüche, die aus oder im Zusammenhang mit diesem Vertrag und dessen Umsetzung
entstehen, insbesondere Ansprüche aufgrund einer Verletzung von in diesem
Vertrag enthaltenen Zusicherungen, Gewährleistungen, Versicherungen und
Vereinbarungen, verjähren am 31. Dezember 2004. Jedoch verjähren (i) Ansprüche
aufgrund einer Verletzung von Zusicherungen und Gewährleistungen im Zusammenhang
mit Rechtsmängeln fünf (5) Jahre nach dem Datum dieses Vertrages und (ii)
Ansprüche aufgrund einer Verletzung von Zusicherungen und Gewährleistungen im
Zusammenhang mit Steuerangelegenheiten verjähren sechs Monate, nachdem der
betreffende Steuerbescheid bestandskräftig geworden ist.

6.4    Waiver/Exclusion

 

6.4.    Verzicht/Ausschluß

Except in the event of fraud (Arglist) or as expressly stated in Article II, the
Buyer hereby waives the further claims against the Sellers, including, without
limitation, the right (i) to claim subsequent fulfillment (Nacherfüllung),
including, without limitation, pursuant to Sec. 437(1) German Civil Code (BGB)
in connection with Sec. 439 BGB, (ii) to withdraw from this

 

Außer im Fall von Arglist und außer wie ausdrücklich in Nummer II bestimmt,
verzichtet die Käuferin hiermit auf weitere Ansprüche gegenüber den Verkäufern,
einschließlich insbesondere auf das Recht (i) Nacherfüllung zu verlangen,
insbesondere gemäß § 437 (1) BGB i.V.m. § 439 BGB, (ii) vom Vertrag
zurückzutreten, insbesondere gemäß § 437 (2) BGB i.V.m. §§ 440, 323

 

-48-



--------------------------------------------------------------------------------

Agreement (Rücktritt), including, without limitation, pursuant to Sec. 437(2)
BGB in connection with Sec. 440, 323 and 326(5) BGB, (iii) to reduce the
purchase price (Minderung), including, without limitation, pursuant to Sec.
437(3) BGB in connection with Sec. 440, 280, 283, 311(a) or 284 BGB, (v) to
claim any other damages, including, without limitation, pursuant to Sec. 280 et
seq. BGB or (vi) to claim any remedies pursuant to Sec. 313 BGB (Störung der
Geschäftsgrundlage).

 

und 326 (5) BGB, (iii) den Kaufpreis zu mindern, insbesondere gemäß § 437 (3)
BGB i.V.m. §§ 440, 280, 283, 311a oder 284 BGB, (v) sonstigen Schadenersatz zu
verlangen, insbesondere gemäß §§ 280 ff BGB oder (vi) Rechtsmittel gemäß § 313
BGB wegen Störung der Geschäftsgrundlage in Anspruch zu nehmen

6.5    Indemnification

 

6.5.    Haftungsfreistellung

The Buyer shall indemnify Sellers for future asserted claims that arise out of
contracts disclosed in the Disclosure Schedule hereof that have been entered
into by the Sellers in their individual capacities. However, such
indemnification shall not apply to any claims against Sellers arising from acts
or omissions comitted with gross negligence or intention.

 

Die Käuferin stellt die Verkäufer im Innenverhältnis von zukünftig geltend
gemachten Ansprüchen aus Verträgen, die in der Disclosure Schedule zu diesem
Vertrag aufgeführt sind und die die Verkäufer individuell verpflichten, frei.
Diese Freistellung gilt jedoch nicht für Ansprüche gegen die Verkäufer aus grob
fahrlässigen oder vorsätzlichen Handlungen oder Unterlassungen.

§ VII.    MISCELLANEOUS PROVISIONS

 

§ VII.    VERSCHIEDENE BESTIMMUNGEN

7.1    Publicity

 

7.1.    Veröffentlichungen

On or prior to the Closing Date, the Sellers shall not, nor shall they permit
their respective Affiliates to, issue or cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the Buyer. Notwithstanding the
foregoing, in the event any such press release or announcement is required by
law to be made by the party proposing to issue the same, such party shall use
its best efforts to consult in good faith with the other party prior to the
issuance of any such press release or announcement.

 

Die Verkäufer werden am oder vor dem Abschlußstichtag ohne die Zustimmung der
Käuferin keinerlei Pressemitteilungen oder sonstige Ankündigungen im Hinblick
auf diesen Vertrag oder die darin in Betracht gezogenen Transaktionen
herausgeben bzw. eine solche Herausgabe veranlassen und es auch ihren jeweiligen
verbundenen Unternehmen nicht gestatten, solche Pressemitteilungen oder sonstige
Ankündigungen herauszugeben bzw. zu veranlassen. Dessenungeachtet wird die eine
solche Herausgabe planende Partei im Falle, daß sie kraft Gesetz verpflichtet
ist, diese Pressemitteilung oder Ankündigung herauszugeben, sich vor der
Herausgabe derselben in gutem Glauben mit der jeweils anderen Partei abstimmen.

 

-49-



--------------------------------------------------------------------------------

7.2    Successors and Assigns; No Third-Party Beneficiaries

 

7.2.    Rechtsnachfolger und Abtretungsem-pfänger; keine Drittbegünstigten

This Agreement and the Escrow Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided, however, that neither party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other party. Notwithstanding the foregoing, the Buyer shall have the
unrestricted right to assign this Agreement and/or to delegate all or any part
of its obligations hereunder to any Affiliate of the Buyer or to any lender in
connection with any financing. Nothing in this Agreement shall confer upon any
person or entity not a party to this Agreement, or the legal representatives of
such person or entity, any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

 

Dieser Vertrag und der Escrow-Vertrag wirken zugunsten der Vertragsparteien
sowie deren jeweiligen Rechtsnachfolgern und Abtretungsempfängern und bindet
diese, wobei jedoch keine der Parteien die durch diesen Vertrag geschaffenen
Verpflichtungen ohne die vorherige schriftliche Zustimmung der anderen Partei
abtreten oder übertragen darf. Dessenungeachtet ist die Käuferin uneingeschränkt
berechtigt, diesen Vertrag und/oder alle oder einen Teil ihrer Verpflichtungen
an eins ihrer verbundenen Unternehmen oder im Zusammenhang mit einer
Finanzierung an einen Darlehensgeber abzutreten oder zu übertragen. Keine
Bestimmung dieses Vertrages verleiht Personen oder Organisationen, die nicht
Vertragspartei sind, oder rechtlichen Vertretern solcher Personen oder
Organisationen Rechte oder Rechtsmittel gleich welcher Art nach Maßgabe oder
aufgrund dieses Vertrages.

7.3    Fees and Expenses

 

7.3.    Honorare und Auslagen

Except as otherwise expressly provided in this Agreement and the Escrow
Agreement, all legal, accounting and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.

 

Sofern nicht in diesem Vertrag und im Escrow-Vertrag ausdrücklich etwas anderes
bestimmt ist, werden alle Anwalts— und Wirtschaftsprüferhonorare sowie sonstige
Honorare, Kosten und Auslagen, die im Zusammenhang mit diesem Vertrag und den
darin in Betracht gezogenen Transaktionen entstehen, von der Partei getragen,
der die entsprechenden Honorare, Kosten oder Auslagen entstanden sind.

The fees for the notarization of this Agreement and the Escrow Agreement
necessary for its execution and the expenses for the execution of the notarial
deeds shall be bourne by the Buyer.

 

Die Kosten der für die Durchführung dieses Vertrages und des Escrow-Vertrages
notwendigen notariellen Beurkundungen sowie die Kosten der Durchführung der
notariellen Verträge trägt die Käuferin.

 

-50-



--------------------------------------------------------------------------------

7.4    Notices

 

7.4.    Mitteilungen

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made if delivered
personally or sent by registered or certified mail (postage prepaid, return
receipt requested) or sent by facsimile (with evidence of confirmation of
receipt) to the parties at the following addresses:

 

Alle Mitteilungen und sonstigen Benachrichtigungen, die nach Maßgabe dieses
Vertrages gemacht oder erteilt werden, haben schriftlich zu erfolgen und gelten
als ordnungsgemäß erfolgt bzw. erteilt, wenn sie persönlich übergeben oder als
eingeschriebene Sendung (frankiert, mit Rückschein) oder Fax (mit Nachweis der
Empfangsbestätigung) an die Parteien unter den folgenden Anschriften versandt
wurden:

(a)    If to the Buyer, to:

 

(a)    bei Versand an die Käuferin an:

         Kyphon Inc.

         11350 Bordeaux Dr.

         Sunnyvale, CA 94089

         Attention: Jeffrey Kaiser, Chief Financial Officer

         Facsimile: (650) 744-0357

 

         Kyphon Inc.

         41350 Bordeaux Dr.

         Sunnyvale, CA 94089

         z. Hd.: Jeffrey Kaiser,

         Chief Financial Officer

         Fax: (650) 744-0357

 

-51-



--------------------------------------------------------------------------------

         with a copy to:

 

         mit Kopie an:

         Willkie Farr & Gallagher

         787 Seventh Avenue

         New York, New York 10019

         Attention: Jeffrey R. Poss, Esq.

         Facsimile: (212) 728-8111; and

 

         Willkie Farr & Gallagher

         787 Seventh Avenue

         New York, New York 10019

         z. Hd. Herrn Jeffrey R. Poss

         Fax: (212) 728-8111 und

         Willkie Farr & Gallagher

         Senckenberganlage 16

         D-60325 Frankfurt am Main

         Germany

         Attention: Dr. Bernhard von Braun-schweig

         Facsimile: +49-69-79302-222;

 

         Willkie Farr & Gallagher

         Senckenberganlage 16

         D-60325 Frankfurt am Main

         Deutschland

         z. Hd. Herrn Dr. Bernhard von Braunschweig

         Fax: +49-69-79302-222

(b)    If to any or all of the Sellers, to

 

(b)    Bei Versand an einen oder alle Verkäufer an:

         Karl Moch

         residing at

         Ernst-Eduard-Hirsch-Straße 19

         61169 Friedberg

 

         Herrn Karl Moch

         wohnhaft

         Ernst-Eduard-Hirsch-Straße 19

         61169 Friedberg

         with a copy to:

 

         mit Kopie an:

         Rechtsanwälte Strieder und Staubes

         Limburger Straße 28

         65520 Bad Camberg

         Fax: +49 6434-5874

 

         Rechtsanwälte Strieder und Staubes

         Limburger Straße 28

         65520 Bad Camberg

         Fax: +49 6434-5874

or to such other persons or at such other addresses as shall be furnished by
either party by like notice to the other, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 7.4 are concerned unless such change shall have been given to such other
party hereto as provided in this Section 7.4.

 

oder an andere Personen oder andere Anschriften wie jeweils von einer der
Parteien durch Mitteilung in der gleichen Weise den anderen mitgeteilt, und eine
solche Mitteilung oder Benachrichtigung gilt als am Datum der derartigen
Versendung gemacht oder erteilt. Für Mitteilungen nach Maßgabe dieser Nummer 7.4
sind Änderungen dieser Anschriften nicht wirksam, wenn die Änderungen nicht der
jeweils anderen Partei wie in dieser Nummer 7.4 vorgeschrieben mitgeteilt wurde.

 

-52-



--------------------------------------------------------------------------------

7.5    Entire Agreement

 

7.5.    Gesamter Vertrag

This Agreement, together with the Disclosure Schedule and the exhibits hereto
and the Escrow Agreement, represents the entire agreement and understanding of
the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the Disclosure Schedule,
exhibits, certificates and other documents delivered in accordance herewith.
This Agreement and the Escrow Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Dieser Vertrag stellt zusammen mit den Disclosure Schedules (Anlagen) und deren
Anlagen und dem Escrow-Vertrag die gesamte Übereinkunft und Vereinbarung der
Parteien im Hinblick auf die hierin beschriebenen Transaktionen dar, und es
wurden im Zusammenhang mit diesem Vertrag außer den hierin oder in den
Disclosure Schedules oder den Anlagen, Bescheinigungen und sonstigen nach
Maßgabe des Vertrages zugestellten Unterlagen ausdrücklich übernommenen
Zusicherungen oder Gewährleistungen keinerlei Zusicherungen oder
Gewährleistungen übernommen. Dieser Vertrag und der Escrow-Vertrag ersetzen alle
vorangegangenen Verhandlungen, Gespräche, Schriftwechsel, Mitteilungen,
Übereinkünfte und Vereinbarungen zwischen den Parteien bezüglich des Gegenstands
dieses Vertrages sowie alle älteren Entwürfe dieses Vertrages, welche alle in
diesen Vertrag eingegangen sind. Ältere Entwürfe und aus solchen stammende
Begriffe oder Formulierungen sind als Beweismittel in Rechtssachen und Verfahren
im Zusammenhang mit diesem Vertrag nicht zulässig.

7.6    Waivers and Amendments

 

7.6.    Verzicht und Änderungen

The Sellers or the Buyer may by written notice to the other: (a) extend the time
for the performance of any of the obligations or other actions of the other; (b)
waive any inaccuracies in the representations or warranties of the other
contained in this Agreement; (c) waive compliance with any of the covenants of
the other contained in this Agreement; (d) waive performance of any of the
obligations of the other created under this

 

Die Verkäufer oder die Käuferin können durch schriftliche Mitteilung an die
jeweils anderen (a) die Frist für die Erfüllung von Pflichten oder sonstigen
Handlungen der anderen verlängern, (b) im Hinblick auf Unrichtigkeiten in den in
diesem Vertrag enthaltenen Zusicherungen oder Gewährleistungen der jeweils
anderen Partei einen Verzicht leisten, (c) auf die Befolgung bzw. Erfüllung der
in diesem Vertrag

 

-53-



--------------------------------------------------------------------------------

Agreement; or (e) waive fulfillment of any of the conditions to its own
obligations under this Agreement. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach, whether or not similar, unless such waiver specifically
states that it is to be construed as a continuing waiver. This Agreement may be
amended, modified or supplemented only by a written instrument executed by the
parties hereto insofar as notarization is not required.

 

enthaltenen Versicherungen der jeweils anderen Partei verzichten, (d) auf die
Erfüllung von nach Maßgabe dieses Vertrages geschaffenen Verpflichtungen
verzichten oder (e) auf die Erfüllung von Bedingungen für das Entstehen von
Verpflichtungen für sich selbst nach Maßgabe dieses Vertrages verzichten. Ein
Verzicht einer Partei im Hinblick auf eine Verletzung einer Bestimmung dieses
Vertrages gilt nicht als Verzicht im Hinblick auf eine spätere Verletzung,
gleich ob ähnlich oder nicht, noch ist er als solcher auszulegen, es sei denn,
mit diesem Verzicht wird ausdrücklich erklärt, daß er als fortdauernder Verzicht
auszulegen ist. Dieser Vertrag kann nur durch eine von den Vertragsparteien
ausgefertigte schriftliche Urkunde geändert, abgewandelt oder ergänzt werden,
soweit nicht notarielle Form vorgeschrieben ist.

7.7    Severability

 

7.7.    Salvatorische Klausel

If any clause of this Agreement should be invalid or unenforceable the remaining
clauses of this Agreement shall remain in effect. The Parties undertake to
replace the invalid or unenforceable clause by an enforceable clause which comes
nearest to what the Parties intended or would have intended if they had
considered this point.

 

Sollte eine Bestimmung dieses Vertrages unwirksam oder undurchführbar sein, so
wird die Wirksamkeit der übrigen Bestimmungen dieses Vertrages hiervon nicht
berührt. Die Parteien verpflichten sich, anstelle der unwirksamen oder
undurchführbaren Bestimmung eine wirksame Bestimmung zu vereinbaren, die dem an
nächsten kommt, was die Parteien gewollt haben oder gewollt haben würden, falls
sie diesen Punkt bedacht hätten.

7.8    Titles and Headings

 

7.8.    Titel und Überschriften

The Article and Section headings and any table of contents contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Die Überschriften der in diesem Vertrag enthaltenen Abschnitte und Absätze sowie
jegliche Inhaltsverzeichnisse dienen allein der erleichterten Bezugnahme und
berühren die Bedeutung oder Auslegung des Vertrages und der Vorschriften und
Bestimmungen desselben nicht.

 

-54-



--------------------------------------------------------------------------------

7.9    [intentionally omitted]

 

7.9. [entällt]

7.10    Governing Law

 

7.10.    Geltendes Recht

This Agreement shall be governed by the laws of Germany. The German version of
this Agreement shall prevail. In the event of any dispute between the parties to
this Agreement arising in connection with or out of this Agreement, the courts
in Frankfurt am Main shall have exclusive jurisdiction.

 

Dieser Vertrag unterliegt deutschem Recht.Maßgeblich ist allein die Fassung
dieses Vertrages in deutscher Sprache. Im Falle einer im Zusammenhang mit oder
aufgrund dieses Vertrages entstehenden Streitigkeit zwischen den
Vertragsparteien liegt die ausschließliche Zuständigkeit bei den Gerichten in
Frankfurt am Main.

7.11    Knowledge

 

7.11.    Wissen

As to the Sellers, the terms “knowledge” or “best knowledge” or words to that
effect shall, as to any person, refer to all facts of which such person shall
have notice or knowledge, and shall include the Sellers’ assurances that (i)
there are in effect procedures that are reasonably designed to inform the
Sellers fully as to the matters that are the subject of such representation and
warranty and that the Sellers have observed such procedures and (ii) the Sellers
have made due and diligent investigation as to the matters that are the subject
of such representation and warranty.

 

Im Hinblick auf die Verkäufer beziehen sich die Begriffe „Kenntnis”, „Wissen”
oder „nach bestem Wissen” oder eine entsprechende Formulierung hinsichtlich
einer jeden Person auf alle Tatsachen, die dieser Person bekannt sind oder von
denen sie Kenntnis hat und schließen die Zusicherungen der Verkäufer ein, daß
(i) Verfahrensabläufe in Kraft sind, die in angemessener und zumutbarer Weise so
gestaltet sind, daß die Verkäufer vollumfänglich über die Angelegenheiten
informiert sind, die Gegenstand der betreffenden Zusicherungen und
Gewährleistungen sind und daß die Verkäufer im Einklang mit diesen
Verfahrensabläufen gehandelt haben und (ii) die Verkäufer eine ordnungsgemäße
und sorgfältige Prüfung hinsichtlich der Angelegenheiten durchgeführt haben, die
Gegenstand dieser Zusicherungen und Gewährleistungen sind.

7.12    Sellers’ Right to Rescission

 

7.12    Rücktrittsrecht der Verkäufer

If the Initial Purchase Price has not been paid by Buyer within four (4) weeks
after it has become due and payable pursuant to Sec. 5.2 hereof, the Sellers
shall be entitled to rescind from this entire Agreement and the Escrow

 

Für den Fall, dass die Käuferin den Anfangskaufpreis nicht innerhalb von vier
(4) Wochen            , nachdem dieser gemäß § 5.2 dieses Vertrages fällig
geworden ist, bezahlt hat, steht den Verkäufern ein Rücktrittsrecht von

 

-55-



--------------------------------------------------------------------------------

Agreement (“Right to Rescission”), provided that the Right to Rescission can
only be exercised by all of the Sellers together.

 

diesem Vertrag und dem Escrow-Vertrag insgesamt zu („Rücktrittsrecht“). Das
Rücktrittsrecht kann nur von allen Verkäufern gemeinschaftlich ausgeübt werden.

 

-56-